UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-00653) Exact name of registrant as specified in charter: Putnam Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: November 1, 2009  October 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Income Fund Annual report 10 | 31 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 10 Your funds expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 20 Financial statements 21 Federal tax information 73 Shareholder meeting results 73 About the Trustees 74 Officers 76 Message from the Trustees Dear Fellow Shareholder: Stock markets around the world rallied strongly over the past few months, riding a rising tide of strengthening investor confidence and slowly improving economic and corporate data. Indeed, U.S. stocks delivered their best September in 71 years, and continued to add to those gains in October. Bond markets also have generated positive results for much of 2010 and continue to be a source of refuge for risk-averse investors. It is important to recognize, however, that we may see periods of heightened market volatility as markets and economies seek more solid ground. The slow pace of the U.S. economic recovery and ongoing European sovereign debt concerns have made markets more susceptible to disappointing news. We believe, however, that Putnams research-intensive, actively managed investment approach is well suited for this environment. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking high current return across a broad range of fixed-income securities Over Putnam Income Funds 56-year history, the bond landscape has undergone a dramatic transformation. A significant portion of the U.S. investment-grade sector, the funds primary focus, is now composed of securitized debt instruments, including mortgage- and asset-backed securities. The high-yield corporate bond sector, established in the late 1970s, has also grown significantly and is now considered a mature asset class. And outside the United States, there are new opportunities to invest in the debt of developed and emerging-marketcountries. Amid this evolution, the funds objective has remained constant. In a letter to investors in 1963, George Putnam, Jr., expressed it this way: We have in mind those people who need a liberal current return His choice of current return rather than current income captures the investment philosophy of the fund today: High current income should be pursued within a total return context, and risk management is as important as yield in maintaining a high current income stream. Since 1954, Putnam Income Fund has navigated the changing bond market landscape to seek total return for investors. Investing in todays global bond market requires broad expertise. Putnams fixed-income organization includes teams of specialists who focus on varied investment opportunities. The funds managers select from these opportunities, building a diversified portfolio that carefully balances risk and return. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk. The use of derivatives involves special risks and may result in losses. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Key fixed-income return sources Securitized: Interest-rate cycles affect mortgage- and asset-backed securities (MBS/ABS). Because MBS are the securitized cash flows of mortgages, prepayment rates are another consideration. Some MBS are issued by the U.S. government or its agencies and others areissued by other entities. For ABS, managers monitor the credit quality of the underlying assets, which comprise the securitized cash flow of anything from credit card debt to manufactured housing debt. Credit: Corporate bond performance tends to track the health of the overall economy more closely than other bonds. These bonds are less sensitive to interest-rate movements; they tend to perform well when the economy strengthens, often in spite of the higher rates that accompany stronger growth.\ 2 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 1012 for additional performance information. For a portion of the periods,the fund may have had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visitputnam.com. * The funds benchmark, the Barclays Capital Aggregate Bond Index, was introduced on 12/31/75, and the funds Lipper category was introduced on 12/31/59. Both post-date the inception of the funds class A shares. 4 Interview with your funds portfolio manager Rob Bloemker How did the fund perform for the year ended October 31, 2010? Im pleased to report that Putnam Income Funds class A shares returned 11.45%, outperforming both its benchmark, the Barclays Capital Aggregate Bond Index, which gained 8.01%, and the average return of its Lipper peer group, Corporate Debt Funds A-Rated, which finished at 9.27%. How would you characterize the broad bondmarket environment during the past 12 months? The period began amid indications that global economies were emerging from the Great Recession, prompting investors to move toward the historically attractive yields offered by securities in riskier categories, such as high-yield corporate bonds and emerging-market debt. Then in April and May, after more than a year of steady improvement in credit market conditions, the fallout from Europes sovereign debt woes bred risk aversion and led to higher borrowing costs for a handful of smaller European economies, most notably Greece, and for some corporations. By late summer, however, the credit markets recovered, and U.S. corporations found increasingly inexpensive access to debt markets, resulting in a resurgence of bond issuance at unusually low borrowing rates. In Europe, credit conditions broadly stabilized as a nearly $1 trillion government bailout program calmed market concerns about a liquidity crisis. Still, the borrowing environment varied considerably from country to country, underscoring ongoing sovereign debt concerns. As the period came to a close, the Federal Reserve [the Fed] launched its second major quantitative easing programdubbed QE2, under which it plans to purchase up to $600 billion in U.S.Treasuries. This comparison shows your funds performance in the context of broad market indexes for the 12months ended 10/31/10. See pages 4 and 1012 for additional fund performance information. Index descriptions can be found on page 15. 5 The fund outperformed its benchmark and peer category by substantial margins. Whatwere the major factors behind thisoutperformance? The funds strong relative performance is attributable to several key strategies and risk exposures. During the period, the fund benefited from our balanced approach to prepayment risk, credit risk, and liquidity risk, primarily as a result of three major mortgage strategies. First, we established a moderate position in short-term commercial mortgage-backed securities [CMBS], focusing on bonds in the highly liquid topmost part of the capital structure. Our analysis suggested that these bonds were undervalued relative to their liquidity risk. Our CMBS holdings benefited from an increasing investor perception that even though commercial mortgage delinquencies have continued to grow, senior CMBSs have enough structural protection to withstand losses. The funds mortgage strategies also included investments in government-agency interest-only collateralized mortgage obligations [CMO IOs]. CMOs are structured mortgage-backed securities that use pools of mortgage pass-through bonds, or mortgage loans themselves, as collateral and carve the cash flows into different classes to meet the needs of various investors. IOs are securities derived Credit qualities are shown as a percentage of net assets as of 10/31/10. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moodys ratings; percentages may include bonds or derivatives not rated by Moodys but rated by Standard & Poors or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moodys rating. Ratings will vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. The fund itself has not been rated by an independent rating agency. 6 from the interest portion of the underlying mortgages. CMO IOs are designed so that the longer homeowners take to pay down their mortgages, the more money a security holder will make from interest payments on those loans. Despite record-low mortgage rates, refinancing activity was constrained by extremely tight bank-underwriting requirements, making it difficult for many borrowers to qualify for a new loan. Depressed home prices also hampered borrowers attempts to refinance by putting loan-to-home-value ratios outside ranges considered acceptable by most lenders. As a result, our CMO IOs accumulated steady cash flows throughout the fiscal year, with minimal prepayment risk. In implementing our CMO IO strategy, we used interest-rate swaps and options to hedge the funds duration  or sensitivity to interest-rate changes  thereby isolating the prepayment risk that we believed was attractively priced. Our third mortgage strategy entailed investments in non-agency residential mortgage-backed securities [RMBS]. Within the RMBS area, we emphasized hybrid adjustable-rate mortgage-backed securities, which combine features of both fixed- and adjustable-rate mortgages. We also invested in Alt-A mortgages at what we believed were attractive prices. Alt-A mortgages are considered riskier than standard prime mortgages, but higher quality than subprime mortgages because Alt-A borrowers must have reasonable credit histories. How did your yield curve positioning affectperformance? Our yield curve, or term structure, strategy also helped performance. Using interest-rate swaps and options, we built positions in the intermediate-maturity, five-to-ten year part of the curve. Yields in this area of the curve were most affected by investor anticipation of the impact of the Feds bond purchases under QE2, because they influence consumer credit rates for mortgages, car loans, and This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 7 other borrowing. We avoided the short end of the curve, where Fed monetary policy had anchored short-term yields at extremely low levels. We also avoided the long end of the curve because this portion of the curve is the most sensitive to changing inflation expectations. We also used interest-rate futures and swap contracts to manage the funds term-structure risk. Which areas detracted from results? Im happy to report that there were no notable detractors. We took a cautious approach toward interest-rate risk during the period. As a result, the funds duration was shorter than that of its benchmark and peer group average, which restrained its outperformance modestly in an environment of falling interest rates. What is your outlook for the economy, the credit markets, and the fund over the coming months? In the United States, we anticipate continued high unemployment and weak economic growth as we move into 2011. We do not anticipate a double-dip recession, barring a major negative surprise such as a blowup in Europe or a freefall in the U.S. dollar. U.S. economic growth will nonetheless be constrained by an overhang of heavy debt, housing-sector weakness, and reluctant consumers. Credit spreads have narrowed greatly since late 2008, yet they are still attractive by historic norms in many market segments. That is especially true in securitized sectors. As a result, we plan to maintain the funds holdings of CMBS, CMO IOs, and RMBS. In our view, senior CMBSs can continue to generate stable cash flows with sufficient principal protection, given their seniority in the capital structure. We believe CMO IOs should fare relatively well in a weak housing market. And we believe RMBSs can continue to produce high yields supported by valuations that can accommodate even worst-case scenarios. Many of our CMO IO holdings were structured from mortgages with lower interest rates or lower balances. In our view, these types of loans are unlikely to be refinanced, which should help to mitigate the prepayment risk of these CMO IOs. We believe these holdings may continue to perform well despite additional quantitative easing, even if the Feds actions trigger increasing expectations for higher inflation. Whats more, if inflation expectations do rise, our CMO IO positions may outperform due to strong demand for high-yielding securities based on mortgages that are unlikely to be paid off early. At the same time, the limited size of the IO market and the potential headline risk of government intervention have increased the likelihood of future volatility. Therefore, we are cautious about adding to our positions. Lastly, given the potential for interest-rate volatility in the months ahead  in light of QE2 and other factors  we plan to maintain the funds relatively short duration positioning. Thanks for bringing us up to date, Rob. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. 8 Of special interest The funds dividend rate declined during the period. The dividend per class A share was reduced from $0.039 to $0.034 effective November 2010. This reduction was due to a decrease in accrued income from certain asset-backed and commercial mortgage-backed securities. Portfolio Manager Rob Bloemker is Head of Fixed Income at Putnam. He has a B.S. and a B.A. from Washington University. Rob joined Putnam in 1999 and has been in the investment industry since 1988. In addition to Rob, your funds portfolio managers are Carl Bell, Kevin Murphy, MichaelSalm, and Raman Srivastava. IN THE NEWS The Federal Reserves QE2 has set sail. In light of what has been a tepid economic recovery, in October the Fed announced a second round of monetary stimulus via quantitative easing  dubbed QE2 by the media  involving the purchase of an additional $600 billion of U.S. Treasury bonds through the end of June 2011. The Fed has suggested in recent months that it is particularly concerned about the prospect of deflation, which has plagued the Japanese economy for the better part of the past decade. By purchasing Treasuries, the central bank could drive down already low yields by injecting about $75 billion a month into the capital markets. The idea behind QE2 is that the money would then be reinvested, and the expected upward pressure on asset prices could create inflationary expectations sufficient to prevent deflation from becoming a problem. 9 Your funds performance This section shows your funds performance, price, and distribution information for periods ended October 31, 2010, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (6/16/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.93% 7.85% 6.94% 6.94% 7.12% 7.12% 7.48% 7.42% 7.66% 8.01% 10 years 85.88 78.50 72.46 72.46 72.50 72.50 81.24 75.35 81.39 90.45 Annual average 6.40 5.97 5.60 5.60 5.60 5.60 6.13 5.78 6.14 6.65 5 years 40.04 34.45 34.90 32.90 34.95 34.95 38.24 33.82 38.36 41.75 Annual average 6.97 6.10 6.17 5.85 6.18 6.18 6.69 6.00 6.71 7.23 3 years 27.17 22.12 24.32 21.31 24.37 24.37 26.30 22.27 26.12 28.04 Annual average 8.34 6.89 7.53 6.65 7.54 7.54 8.09 6.93 8.04 8.59 1 year 11.45 6.92 10.54 5.54 10.57 9.56 11.28 7.64 11.10 11.73 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 4.00% and 3.25% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund may have had expense limitations, without which returns would have beenlower. Class B share performance does not reflect conversion to class A shares. 10 Comparative index returns For periods ended 10/31/10 Lipper Corporate Debt Funds A-Rated Barclays Capital Aggregate Bond Index category average* Annual average (life of fund)   10 years 85.60% 75.26% Annual average 6.38 5.74 5 years 36.66 29.89 Annual average 6.45 5.33 3 years 23.28 19.40 Annual average 7.23 6.04 1 year 8.01 9.27 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, and 10-year periods ended 10/31/10, there were 137, 130, 122, and 61 funds, respectively, in this Lipper category.  The funds benchmark, the Barclays Capital Aggregate Bond Index, was introduced on 12/31/75, and the funds Lipper category was introduced on 12/31/59. Both post-date the inception of the funds class A shares. Fund price and distribution information For the 12-month period ended 10/31/10 Distributions Class A Class B Class C Class M Class R Class Y Number 12 12 12 12 12 12 Income $0.485 $0.434 $0.437 $0.472 $0.471 $0.499 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/09 $6.61 $6.89 $6.56 $6.58 $6.50 $6.72 $6.59 $6.67 10/31/10 6.86 7.15 6.80 6.82 6.74 6.97 6.83 6.93 Current yield (end of period) NAV POP NAV NAV NAV POP NAV NAV Current dividend rate 1 6.65% 6.38% 6.00% 5.98% 6.59% 6.37% 6.50% 6.75% Current 30-day SEC yield (with expense limitation) N/A 5.23 4.70 4.70 N/A 5.03 5.20 5.69 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, excluding capital gains, annualized and divided by NAV or POP at end of period. 2 For a portion of the periods, the fund may have had expense limitations, without which returns would have beenlower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 11 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $17,246 and $17,250, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,675 after sales charge) would have been valued at $17,535 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $18,139 and $19,045, respectively. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (6/16/94) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.94% 7.86% 6.95% 6.95% 7.13% 7.13% 7.50% 7.43% 7.67% 8.02% 10 years 85.79 78.45 72.37 72.37 72.41 72.41 81.16 75.30 81.33 90.36 Annual average 6.39 5.96 5.60 5.60 5.60 5.60 6.12 5.77 6.13 6.65 5 years 39.11 33.61 33.80 31.80 33.86 33.86 37.31 32.77 37.24 40.81 Annual average 6.82 5.97 6.00 5.68 6.01 6.01 6.55 5.83 6.54 7.08 3 years 28.28 23.17 25.22 22.22 25.28 25.28 27.23 23.16 27.22 29.15 Annual average 8.66 7.19 7.78 6.92 7.80 7.80 8.36 7.19 8.36 8.90 1 year 14.75 10.15 13.84 8.84 13.85 12.85 14.63 10.96 14.58 15.19 12 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/09* 0.95% 1.70% 1.70% 1.20% 1.20% 0.70% Annualized expense ratio for the six-month period ended 10/31/10 0.84% 1.59% 1.59% 1.09% 1.09% 0.59% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects projected expenses under a new management contract, effective 1/1/10, and a new expense arrangement. Excludes estimated interest expense accruing in connection with the termination of certain derivative contracts.  Excludes the impact of a current period revision to interest expense related to the resolution of certain terminated derivative contracts.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Income Fund from May 1, 2010, to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $4.32 $8.16 $8.16 $5.60 $5.60 $3.04 Ending value (after expenses) $1,040.60 $1,035.60 $1,035.70 $1,038.90 $1,038.20 $1,041.30 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2010, use the following calculation method. To find the value of your investment on May 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $4.28 $8.08 $8.08 $5.55 $5.55 $3.01 Ending value (after expenses) $1,020.97 $1,017.19 $1,017.19 $1,019.71 $1,019.71 $1,022.23 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met on a number of occasions with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management contract, and sub-management contracts, effective July 1, 2010. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part of Putnam Managements strategic pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end 16 funds and performance fees for some funds. The Trustees had approved these new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. The expense limitations were: (i)acontractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your funds percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your funds relative standing. In the custom peer group, your fund ranked in the 4th quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2009 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The Trustees also considered that your fund ranked in the 1st quintile in effective management fees, on a pro forma basis adjusted to reflect the impact of the strategic pricing initiative discussed above, as of December 31, 2009. 17 Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund arereasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Managements ability to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds 18 performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Corporate Debt Funds A-Rated) for the one-year, three-year and five-year periods ended December 31, 2009 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 1st Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2009, there were 154, 145 and 134 funds, respectively, in your funds Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2010, Putnam employees had approximately $324,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders of Putnam Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam Income Fund (the fund), including the funds portfolio, as of October31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Income Fund as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accountingprinciples. Boston, Massachusetts December 16, 2010 22 The funds portfolio 10/31/10 MORTGAGE-BACKED SECURITIES (41.2%)* Principal amount Value Asset Securitization Corp. Ser. 96-MD6, Class A7, 8.335s, 2029 $826,297 $870,574 Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.658s, 2049 1,213,000 1,285,869 Ser. 07-2, Class A2, 5.634s, 2049 5,096,002 5,255,075 Ser. 06-4, Class A2, 5.522s, 2046 6,363,000 6,479,800 Ser. 07-1, Class XW, IO, 0.285s, 2049 11,385,505 152,757 Banc of America Commercial Mortgage, Inc. 144A Ser. 02-PB2, Class XC, IO, 0.734s, 2035 25,786,161 193,409 Ser. 04-4, Class XC, IO, 0.243s, 2042 30,580,940 483,506 Ser. 04-5, Class XC, IO, 0.202s, 2041 52,602,484 734,557 Ser. 06-5, Class XC, IO, 0.146s, 2016 97,518,289 1,510,939 Ser. 05-1, Class XW, IO, 0.094s, 2042 316,267,836 358,110 Ser. 07-5, Class XW, IO, 0.431s, 2051 23,210,034 436,936 Banc of America Large Loan 144A FRB Ser. 05-MIB1, Class J, 1.306s, 2022 1,095,000 700,800 Bayview Commercial Asset Trust 144A Ser. 07-5A, IO, 3.047s, 2037 6,696,232 704,444 Ser. 05-3A, IO, 2.87s, 2035 7,648,336 353,353 FRB Ser. 05-1A, Class A1, 0.556s, 2035 635,398 505,142 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 00-WF2, Class F, 8.251s, 2032 379,000 391,481 Ser. 07-PW17, Class A3, 5.736s, 2050 15,217,000 16,002,197 FRB Ser. 07-PW16, Class A2, 5.665s, 2040 1,921,000 1,984,335 Ser. 04-PR3I, Class X1, IO, 0.303s, 2041 9,465,565 172,273 Ser. 05-PWR9, Class X1, IO, 0.208s, 2042 38,686,009 350,495 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 06-PW14, Class XW, IO, 0.683s, 2038 16,883,851 506,516 Ser. 06-PW14, Class X1, IO, 0.134s, 2038 16,129,633 266,139 Ser. 07-PW15, Class X1, IO, 0.104s, 2044 47,641,139 364,931 Ser. 05-PW10, Class X1, IO, 0.058s, 2040 62,634,758 117,753 Bear Stearns Small Balance Commercial Trust 144A Ser. 06-1A, Class AIO, IO, 1s, 2034 1,431,400 2,290 Citigroup Commercial Mortgage Trust FRB Ser. 07-C6, Class A3, 5.698s, 2049 5,593,000 5,971,915 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.106s, 2049 95,526,332 1,271,455 Citigroup Mortgage Loan Trust, Inc. FRB Ser. 06-AR7, Class 2A2A, 5.38s, 2036 246,145 140,303 Citigroup/Deutsche Bank Commercial Mortgage Trust Ser. 07-CD4, Class A2B, 5.205s, 2049 2,040,000 2,126,095 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.373s, 2049 56,442,018 942,582 Ser. 07-CD4, Class XC, IO, 0 1/8s, 2049 69,858,336 575,633 Ser. 06-CD2, Class X, IO, 0.079s, 2046 59,270,155 160,559 Commercial Mortgage Acceptance Corp. 144A Ser. 98-C1, Class F, 6.23s, 2031 1,028,234 1,080,320 Ser. 98-C2, Class F, 5.44s, 2030 2,996,000 3,126,806 Commercial Mortgage Loan Trust Ser. 08-LS1, Class A4B, 6.014s, 2017 1,301,000 1,388,896 23 MORTGAGE-BACKED SECURITIES (41.2%)* cont. Principal amount Value Commercial Mortgage Pass-Through Certificates 144A Ser. 05-LP5, Class XC, IO, 0.185s, 2043 $30,325,350 $297,149 Ser. 06-C8, Class XS, IO, 0.14s, 2046 66,746,532 682,051 Ser. 05-C6, Class XC, IO, 0.059s, 2044 52,184,481 291,785 Countrywide Alternative Loan Trust Ser. 06-2CB, Class A11, 6s, 2036 8,811,106 5,964,017 Ser. 07-HY5R, Class 2A1A, 5.544s, 2047 1,222,403 1,197,955 Countrywide Home Loans FRB Ser. 05-HYB7, Class 6A1, 5.514s, 2035 52,849 40,694 FRB Ser. 05-HYB4, Class 2A1, 2.915s, 2035 1,988,991 1,432,074 Countrywide Home Loans 144A IFB Ser. 05-R2, Class 2A3, 8s, 2035 344,471 313,469 Ser. 04-R2, Class 1AS, IO, 5.656s, 2034 10,611,355 1,540,456 IFB Ser. 05-R1, Class 1AS, IO, 5.655s, 2035 11,378,034 1,659,272 Ser. 06-R2, Class AS, IO, 5.528s, 2036 5,584,034 684,044 Ser. 05-R3, Class AS, IO, 5.506s, 2035 38,197,616 5,061,184 Ser. 06-R1, Class AS, IO, 5.471s, 2036 2,697,006 300,042 Ser. 05-R2, Class 1AS, IO, 5.303s, 2035 23,132,676 3,122,373 FRB Ser. 04-R2, Class 1AF1, 0.676s, 2034 10,541,581 8,854,928 FRB Ser. 05-R3, Class AF, 0.656s, 2035 683,909 581,323 Credit Suisse Mortgage Capital Certificates FRB Ser. 08-C1, Class A2, 6.214s, 2041 2,834,000 2,978,429 FRB Ser. 07-C4, Class A2, 5.805s, 2039 4,383,000 4,553,390 FRB Ser. 07-C3, Class A2, 5.721s, 2039 6,673,145 6,888,300 Ser. 07-C5, Class AAB, 5.62s, 2040 4,243,000 4,552,341 Ser. 07-C2, Class A2, 5.448s, 2049 1,980,000 2,031,955 Ser. 07-C1, Class AAB, 5.336s, 2040 4,975,000 5,261,560 Ser. 06-C5, Class AX, IO, 0.141s, 2039 30,572,209 470,139 Credit Suisse Mortgage Capital Certificates 144A Ser. 06-C4, Class AX, IO, 0.168s, 2039 61,522,978 865,825 Ser. 07-C2, Class AX, IO, 0.108s, 2049 95,295,151 611,414 Ser. 07-C1, Class AX, IO, 0.09s, 2040 113,405,292 819,807 CS First Boston Mortgage Securities Corp. FRB Ser. 04-C3, Class A5, 5.113s, 2036 39,000 41,681 Ser. 04-C3, Class A3, 4.302s, 2036 8,864 8,857 CS First Boston Mortgage Securities Corp. 144A Ser. 03-C3, Class AX, IO, 1.735s, 2038 68,155,241 2,442,432 Ser. 02-CP3, Class AX, IO, 1.409s, 2035 28,558,703 529,730 FRB Ser. 04-TF2A, Class J, 1.206s, 2016 254,000 243,840 FRB Ser. 04-TF2A, Class H, 0.956s, 2019 495,000 490,050 Ser. 01-CK1, Class AY, IO, 0.725s, 2035 10,460,671 837 Ser. 04-C4, Class AX, IO, 0.379s, 2039 7,576,300 172,140 CWCapital Cobalt Ser. 07-C2, Class A2, 5.334s, 2047 3,287,330 3,422,830 DLJ Commercial Mortgage Corp. 144A Ser. 99-CG2, Class B3, 6.1s, 2032 716,749 716,695 Ser. 99-CG2, Class B4, 6.1s, 2032 2,084,000 2,083,842 Federal National Mortgage Association IFB Ser. 10-129, Class PS, IO, 6.444s, 2038 29,628,000 4,343,791 IFB Ser. 10-100, Class QS, IO, 6.394s, 2040 18,484,267 3,151,855 IFB Ser. 10-102, Class S, IO, 6.294s, 2040 28,140,109 4,361,717 IFB Ser. 10-35, Class SG, IO, 6.144s, 2040 46,468,149 6,800,149 24 MORTGAGE-BACKED SECURITIES (41.2%)* cont. Principal amount Value Federal National Mortgage Association IFB Ser. 10-110, Class SB, IO, 5.744s, 2040 $15,634,012 $2,158,744 Ser. 10-67, Class BI, IO, 5 1/2s, 2025 17,075,062 1,878,257 Ser. 10-98, Class DI, IO, 5s, 2040 4,058,254 657,397 Ser. 10-100, Class AI, IO, 4 1/2s, 2025 43,618,594 3,135,086 IFB Ser. 07-75, Class JS, 50.31s, 2037 1,306,479 2,493,598 IFB Ser. 06-62, Class PS, 38.363s, 2036 2,559,147 4,357,267 IFB Ser. 07-30, Class FS, 28.641s, 2037 1,448,715 2,397,463 IFB Ser. 06-49, Class SE, 27.975s, 2036 2,693,654 4,273,994 IFB Ser. 05-25, Class PS, 27.033s, 2035 65,206 102,413 IFB Ser. 06-115, Class ES, 25.535s, 2036 960,504 1,457,574 IFB Ser. 06-8, Class HP, 23.627s, 2036 1,281,103 1,967,992 IFB Ser. 05-74, Class DM, 23.444s, 2035 1,166,064 1,728,741 IFB Ser. 05-45, Class DC, 23.37s, 2035 1,081,796 1,668,116 IFB Ser. 05-95, Class OP, 19.564s, 2035 599,052 899,205 IFB Ser. 05-106, Class JC, 19.329s, 2035 1,178,651 1,679,378 IFB Ser. 05-83, Class QP, 16.728s, 2034 299,168 390,433 IFB Ser. 03-W6, Class 5S, IO, 7.344s, 2042 6,211,281 1,271,555 IFB Ser. 06-24, Class QS, IO, 6.944s, 2036 2,527,915 468,701 IFB Ser. 03-76, Class SB, IO, 6.794s, 2033 29,533,624 4,367,993 IFB Ser. 07-58, Class SP, IO, 6.494s, 2037 1,439,315 261,079 IFB Ser. 07-24, Class SD, IO, 6.494s, 2037 5,324,328 800,939 IFB Ser. 06-23, Class SP, IO, 6.444s, 2036 4,657,742 738,112 IFB Ser. 06-116, Class LS, IO, 6.394s, 2036 147,346 23,711 IFB Ser. 04-92, Class SQ, IO, 6.394s, 2034 105,193 16,302 IFB Ser. 06-103, Class SB, IO, 6.344s, 2036 3,967,877 539,834 IFB Ser. 07-89, Class SA, IO, 6.174s, 2037 4,873,123 691,374 IFB Ser. 10-2, Class SD, IO, 6.044s, 2040 2,555,744 276,315 IFB Ser. 08-11, Class SC, IO, 6.024s, 2038 233,257 34,816 IFB Ser. 07-30, Class UI, IO, 5.844s, 2037 1,643,261 221,702 Ser. 06-W3, Class 1AS, IO, 5.773s, 2046 10,604,330 1,607,609 Ser. 06-W2, Class 1AS, IO, 5.771s, 2036 1,974,709 229,560 IFB Ser. 05-W2, Class A2, IO, 4.954s, 2035 8,083,083 981,444 Ser. 03-W12, Class 2, IO, 2.23s, 2043 9,431,808 721,319 Ser. 03-W10, Class 3, IO, 1.781s, 2043 3,227,049 208,499 Ser. 03-W10, Class 1, IO, 1.665s, 2043 13,697,518 796,856 Ser. 03-W8, Class 12, IO, 1.64s, 2042 37,014,791 1,714,468 Ser. 03-W17, Class 12, IO, 1.137s, 2033 4,348,691 172,943 Ser. 03-W19, IO, 1.086s, 2033 796,310 17,026 Ser. 03-T2, Class 2, IO, 0.811s, 2042 32,792,753 887,605 Ser. 03-W3, Class 2IO1, IO, 0.673s, 2042 9,630,862 137,991 Ser. 03-W6, Class 51, IO, 0.654s, 2042 6,535,159 128,548 Ser. 03-18, Class X1, IO, 0.64s, 2042 11,198,540 244,641 Ser. 03-W10, Class 3A, IO, 0.601s, 2043 324,102 7,075 Ser. 01-T12, Class IO, 0.565s, 2041 11,548,643 237,289 Ser. 03-W10, Class 1A, IO, 0.495s, 2043 270,690 5,218 Ser. 03-W2, Class 1, IO, 0.465s, 2042 13,087,757 100,839 Ser. 03-W3, Class 1, IO, 0.443s, 2042 8,774,445 92,763 Ser. 02-T4, IO, 0.443s, 2041 6,381,402 109,680 Ser. 02-T1, Class IO, IO, 0.423s, 2031 10,162,631 152,290 Ser. 01-50, Class B1, IO, 0.405s, 2041 1,463,105 19,133 25 MORTGAGE-BACKED SECURITIES (41.2%)* cont. Principal amount Value Federal National Mortgage Association Ser. 03-W6, Class 3, IO, 0.368s, 2042 $9,142,811 $103,571 Ser. 03-W6, Class 23, IO, 0.35s, 2042 9,554,515 106,567 Ser. 03-34, Class P1, PO, zero %, 2043 293,447 228,888 Ser. 07-64, Class LO, PO, zero %, 2037 361,790 339,562 Ser. 07-14, Class KO, PO, zero %, 2037 756,652 674,881 Ser. 06-125, Class OX, PO, zero %, 2037 190,938 174,866 Ser. 06-84, Class OT, PO, zero %, 2036 150,203 138,497 Ser. 06-46, Class OC, PO, zero %, 2036 107,285 95,415 Ser. 05-50, Class LO, PO, zero %, 2035 9,146 9,058 Ser. 04-61, Class CO, PO, zero %, 2031 740,482 729,349 FRB Ser. 06-115, Class SN, zero %, 2036 642,622 594,318 FRB Ser. 06-104, Class EK, zero %, 2036 59,268 56,491 FRB Ser. 05-117, Class GF, zero %, 2036 26,530 26,079 FRB Ser. 05-36, Class QA, zero %, 2035 24,794 24,605 FRB Ser. 06-1, Class HF, zero %, 2032 29,611 27,731 IFB Ser. 06-48, Class FG, zero %, 2036 264,235 263,215 First Union National Bank-Bank of America Commercial Mortgage 144A Ser. 01-C1, Class 3, IO, 1.524s, 2033 8,026,748 5,272 First Union-Lehman Brothers Commercial Mortgage Trust II Ser. 97-C2, Class F, 7 1/2s, 2029 2,112,000 2,292,283 Ser. 97-C2, Class G, 7 1/2s, 2029 696,000 771,029 Federal Home Loan Mortgage Corp. IFB Ser. T-56, Class 2ASI, IO, 7.844s, 2043 1,197,876 243,681 IFB Ser. T-56, Class 3ASI, IO, 7.244s, 2043 937,245 194,675 Ser. T-56, Class A, IO, 0.104s, 2043 15,919,437 302,041 Ser. T-56, Class 1, IO, zero %, 2043 19,254,174 26,204 Ser. T-56, Class 2, IO, zero %, 2043 6,736,202 480 Ser. T-56, Class 3, IO, zero %, 2043 5,469,979 995 IFB Ser. 3182, Class PS, 27.575s, 2032 1,325,246 2,053,382 IFB Ser. 3408, Class EK, 24.762s, 2037 2,645,273 3,887,745 IFB Ser. 2976, Class LC, 23.48s, 2035 323,524 500,434 IFB Ser. 2976, Class KL, 23.444s, 2035 1,350,298 2,064,404 IFB Ser. 2979, Class AS, 23.334s, 2034 302,650 435,493 IFB Ser. 3065, Class DC, 19.091s, 2035 1,267,535 1,793,954 IFB Ser. 3105, Class SI, IO, 18.958s, 2036 325,115 168,010 IFB Ser. 2990, Class LB, 16.291s, 2034 1,368,786 1,801,583 IFB Ser. 3184, Class SP, IO, 7.094s, 2033 2,028,511 224,897 IFB Ser. 3110, Class SP, IO, 7.044s, 2035 2,999,865 568,384 IFB Ser. 3149, Class SE, IO, 6.894s, 2036 1,664,728 323,390 IFB Ser. 3157, Class SA, IO, 6.894s, 2036 4,344,131 828,773 IFB Ser. 3208, Class PS, IO, 6.844s, 2036 13,912,325 2,173,540 IFB Ser. 3287, Class SE, IO, 6.444s, 2037 5,332,177 842,377 IFB Ser. 3117, Class SI, IO, 6.444s, 2036 37,576,163 6,012,186 IFB Ser. 3031, Class BI, IO, 6.434s, 2035 1,066,092 194,500 IFB Ser. 3240, Class SM, IO, 6.394s, 2036 4,573,037 668,624 IFB Ser. 3147, Class SD, IO, 6.394s, 2036 5,954,618 840,904 IFB Ser. 3398, Class SI, IO, 6.394s, 2036 5,217,733 683,262 IFB Ser. 3065, Class DI, IO, 6.364s, 2035 794,817 132,560 IFB Ser. 3145, Class GI, IO, 6.344s, 2036 2,883,824 446,827 IFB Ser. 3114, Class IP, IO, 6.344s, 2036 2,802,901 417,156 26 MORTGAGE-BACKED SECURITIES (41.2%)* cont. Principal amount Value Federal National Mortgage Association IFB Ser. 3677, Class KS, IO, 6.294s, 2040 $11,668,501 $1,749,939 IFB Ser. 3485, Class SI, IO, 6.294s, 2036 1,819,516 297,327 IFB Ser. 3349, Class AS, IO, 6.244s, 2037 11,808,414 1,777,520 IFB Ser. 3510, Class IA, IO, 6.244s, 2037 3,595,776 500,892 IFB Ser. 3171, Class ST, IO, 6.229s, 2036 4,515,199 733,720 IFB Ser. 3308, Class SA, IO, 6.194s, 2037 18,870,156 2,712,774 IFB Ser. 3199, Class S, IO, 6.194s, 2036 1,218,528 188,616 IFB Ser. 3265, Class SC, IO, 6.154s, 2037 739,525 105,449 IFB Ser. 3502, Class DS, IO, 5.894s, 2039 687,239 84,298 IFB Ser. 3303, Class SD, IO, 5.834s, 2037 1,705,664 207,297 IFB Ser. 3309, Class SG, IO, 5.814s, 2037 4,629,308 620,617 IFB Ser. 3725, Class CS, IO, 5.744s, 2040 49,823,879 7,163,179 Ser. 3672, Class PI, IO, 5 1/2s, 2039 7,849,772 1,493,655 Ser. 3707, Class IK, IO, 5s, 2040 2,527,677 435,089 Ser. 3645, Class ID, IO, 5s, 2040 570,640 82,788 Ser. 3632, Class CI, IO, 5s, 2038 732,082 109,637 Ser. 3626, Class DI, IO, 5s, 2037 538,898 52,004 Ser. 3623, Class CI, IO, 5s, 2036 481,955 45,786 Ser. 3751, Class SB, IO, 4 1/2s, 2040 D 21,669,000 3,060,096 Ser. 3707, Class PI, IO, 4 1/2s, 2025 22,991,120 1,924,587 Ser. 3736, Class QI, IO, 4s, 2034 15,157,000 1,581,936 Ser. 3740, Class KI, IO, 4s, 2033 21,266,000 2,298,217 Ser. 3692, Class KI, IO, 4s, 2024 95,058,164 4,515,263 Ser. 3707, Class HI, IO, 4s, 2023 6,716,990 484,899 Ser. 3369, Class BO, PO, zero %, 2037 99,852 91,775 Ser. 3327, Class IF, IO, zero %, 2037 150,264 1,634 Ser. 3369, PO, zero %, 2037 45,796 44,924 Ser. 3391, PO, zero %, 2037 198,705 168,824 Ser. 3300, PO, zero %, 2037 1,813,652 1,657,352 Ser. 3206, Class EO, PO, zero %, 2036 69,165 61,241 Ser. 3175, Class MO, PO, zero %, 2036 199,596 175,309 Ser. 3210, PO, zero %, 2036 55,898 50,160 Ser. 3145, Class KO, PO, zero %, 2034 18,280 17,412 FRB Ser. 3349, Class DO, zero %, 2037 6,075 6,068 FRB Ser. 3326, Class YF, zero %, 2037 157,922 155,156 FRB Ser. 3263, Class TA, zero %, 2037 53,151 52,965 FRB Ser. 3147, Class SF, zero %, 2036 315,704 275,020 FRB Ser. 3117, Class AF, zero %, 2036 73,907 60,726 FRB Ser. 3047, Class BD, zero %, 2035 81,171 80,060 FRB Ser. 3326, Class WF, zero %, 2035 316,506 305,724 FRB Ser. 3033, Class YF, zero %, 2035 100,966 96,990 FRB Ser. 3036, Class AS, zero %, 2035 104,801 84,004 FRB Ser. 3251, Class TP, zero %, 2035 38,776 38,547 FRB Ser. 3003, Class XF, zero %, 2035 593,506 585,622 FRB Ser. 2947, Class GF, zero %, 2034 52,692 52,294 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C2, Class XC, IO, 0.119s, 2043 54,296,222 446,315 Ser. 07-C1, Class XC, IO, 0.075s, 2049 136,675,714 712,996 Ser. 05-C3, Class XC, IO, 0.068s, 2045 130,903,440 654,018 27 MORTGAGE-BACKED SECURITIES (41.2%)* cont. Principal amount Value GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.274s, 2029 $4,592,705 $188,396 Ser. 05-C1, Class X1, IO, 0.371s, 2043 40,008,982 525,322 GMAC Commercial Mortgage Securities, Inc. 144A Ser. 99-C3, Class G, 6.974s, 2036 357,120 285,696 Ser. 06-C1, Class XC, IO, 0.09s, 2045 123,245,760 608,148 Government National Mortgage Association IFB Ser. 09-77, Class CS, IO, 6.744s, 2038 20,371,011 2,907,025 IFB Ser. 10-98, Class CS, IO, 6.444s, 2038 5,052,706 849,815 IFB Ser. 10-98, Class SA, IO, 6.444s, 2038 4,888,188 818,576 IFB Ser. 10-32, Class SP, IO, 6.444s, 2036 6,735,913 789,516 IFB Ser. 10-125, Class CS, IO, 6.394s, 2040 13,314,882 2,166,789 IFB Ser. 10-85, Class SA, IO, 6.394s, 2040 2,108,829 335,220 IFB Ser. 10-85, Class AS, IO, 6.394s, 2039 6,919,561 1,059,385 IFB Ser. 10-113, Class AS, IO, 6.394s, 2039 4,896,769 832,745 IFB Ser. 10-125, Class ES, IO, 6.394s, 2039 35,744,955 5,910,484 IFB Ser. 10-85, Class SD, IO, 6.394s, 2038 4,619,760 702,850 IFB Ser. 10-98, Class QS, IO, 6.344s, 2040 6,551,710 1,004,115 IFB Ser. 10-98, Class YS, IO, 6.344s, 2039 6,776,111 1,027,597 IFB Ser. 10-47, Class HS, IO, 6.344s, 2039 3,147,623 495,404 IFB Ser. 10-68, Class SD, 6.324s, 2040 73,443,089 11,203,509 IFB Ser. 10-42, Class SM, IO, 6.294s, 2039 36,518,317 6,200,242 IFB Ser. 10-60, Class S, IO, 6.244s, 2040 12,726,187 1,741,070 IFB Ser. 10-50, Class LS, IO, 6.244s, 2040 19,783,370 2,675,701 IFB Ser. 10-53, Class SA, IO, 6.244s, 2039 24,241,948 3,470,211 IFB Ser. 10-2, Class SA, IO, 6.244s, 2037 7,382,498 929,235 IFB Ser. 09-101, Class SB, IO, 6.194s, 2039 18,360,748 2,021,886 IFB Ser. 09-35, Class SP, IO, 6.144s, 2037 6,676,637 772,220 IFB Ser. 10-20, Class SE, IO, 5.994s, 2040 66,919,230 8,442,530 IFB Ser. 09-58, Class SG, IO, 5.844s, 2039 17,053,960 1,676,575 IFB Ser. 10-115, Class SN, IO, 5.844s, 2038 15,553,335 2,328,140 IFB Ser. 10-116, Class JS, IO, 5.794s, 2039 39,419,572 6,019,481 IFB Ser. 10-113, Class BS, IO, 5.744s, 2040 46,833,373 5,820,452 IFB Ser. 10-37, Class US, IO, 5.744s, 2039 19,948,833 2,656,570 IFB Ser. 10-68, Class MS, IO, 5.594s, 2040 13,588,863 1,629,851 IFB Ser. 10-62, Class SE, IO, 5.494s, 2040 27,516,762 3,177,636 IFB Ser. 10-20, Class SD, IO, 5.424s, 2040 12,752,063 1,620,277 Ser. 10-70, Class PI, IO, 5s, 2039 23,552,380 2,737,964 Ser. 10-101, Class GI, IO, 4 1/2s, 2038 12,229,027 1,785,555 Ser. 10-109, Class CI, IO, 4 1/2s, 2037 29,056,732 4,213,226 Ser. 06-36, Class OD, PO, zero %, 2036 153,211 143,512 Ser. 99-31, Class MP, PO, zero %, 2029 50,473 46,282 FRB Ser. 07-73, Class KI, IO, zero %, 2037 2,511,849 10,618 FRB Ser. 07-73, Class KM, zero %, 2037 252,321 231,290 FRB Ser. 07-35, Class UF, zero %, 2037 66,118 64,582 Greenwich Capital Commercial Funding Corp. Ser. 05-GG5, Class A2, 5.117s, 2037 962,231 972,704 Ser. 05-GG5, Class XC, IO, 0.122s, 2037 339,611,642 907,069 Greenwich Capital Commercial Funding Corp. 144A Ser. 05-GG3, Class XC, IO, 0.384s, 2042 59,737,360 950,206 28 MORTGAGE-BACKED SECURITIES (41.2%)* cont. Principal amount Value GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 $872,928 $877,292 FRB Ser. 07-EOP, Class J, 1.107s, 2020 370,000 315,700 Ser. 03-C1, Class X1, IO, 0.847s, 2040 15,595,314 233,423 Ser. 04-C1, Class X1, IO, 0.687s, 2028 10,179,384 5,315 Ser. 06-GG6, Class XC, IO, 0.077s, 2038 127,472,176 231,438 GSMPS Mortgage Loan Trust Ser. 05-RP3, Class 1A4, 8 1/2s, 2035 157,931 153,374 Ser. 05-RP3, Class 1A3, 8s, 2035 490,555 456,216 Ser. 05-RP3, Class 1A2, 7 1/2s, 2035 346,993 322,703 FRB Ser. 05-RP2, Class 1AF, 0.606s, 2035 2,680,107 2,251,290 GSMPS Mortgage Loan Trust 144A Ser. 05-RP2, Class 1A3, 8s, 2035 513,839 472,732 Ser. 05-RP1, Class 1A3, 8s, 2035 56,107 56,468 Ser. 05-RP2, Class 1A2, 7 1/2s, 2035 578,756 538,243 Ser. 05-RP1, Class 1AS, IO, 5.677s, 2035 816,558 118,401 IFB Ser. 04-4, Class 1AS, IO, 5.527s, 2034 333,893 48,206 Ser. 05-RP3, Class 1AS, IO, 5.417s, 2035 4,832,173 640,652 FRB Ser. 04-4, Class 1AF, 0.656s, 2034 333,893 283,809 FRB Ser. 05-RP3, Class 1AF, 0.606s, 2035 4,936,870 4,196,339 FRB Ser. 05-RP1, Class 1AF, 0.606s, 2035 816,558 694,074 IMPAC Secured Assets Corp. FRB Ser. 07-2, Class 1A1A, 0.366s, 2037 2,741,478 1,535,228 IndyMac Indx Mortgage Loan Trust FRB Ser. 06-AR27, Class 2A2, 0.456s, 2036 1,906,456 1,358,350 JPMorgan Chase Commercial Mortgage Securities Corp. Ser. 97-C5, Class F, 7.561s, 2029 568,840 602,945 FRB Ser. 07-LD12, Class A3, 5.99s, 2051 25,166,000 26,830,258 FRB Ser. 07-LD11, Class A3, 5.817s, 2049 6,279,000 6,702,309 FRB Ser. 07-LD11, Class A2, 5.802s, 2049 1,475,000 1,539,657 Ser. 07-CB18, Class A3, 5.447s, 2047 3,071,000 3,230,139 Ser. 06-LDP9, Class A2S, 5.298s, 2047 7,839,000 8,032,702 Ser. 06-LDP8, Class A2, 5.289s, 2045 2,060,368 2,162,133 Ser. 05-LDP5, Class A2, 5.198s, 2044 9,422,000 9,877,580 Ser. 05-LDP2, Class AM, 4.78s, 2042 1,230,000 1,228,961 Ser. 06-LDP8, Class X, IO, 0.569s, 2045 63,210,922 1,631,512 Ser. 06-CB17, Class X, IO, 0.51s, 2043 34,461,004 843,998 Ser. 06-LDP9, Class X, IO, 0.45s, 2047 77,881,666 1,574,409 Ser. 07-LDPX, Class X, IO, 0.341s, 2049 42,580,128 571,476 Ser. 06-CB16, Class X1, IO, 0.137s, 2045 32,031,416 412,609 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 00-C9, Class G, 6 1/4s, 2032 784,999 792,292 Ser. 03-ML1A, Class X1, IO, 1.309s, 2039 37,457,917 960,953 Ser. 05-LDP2, Class X1, IO, 0.258s, 2042 153,323,497 2,409,893 Ser. 07-CB20, Class X1, IO, 0.159s, 2051 76,540,988 791,993 Ser. 05-CB12, Class X1, IO, 0.152s, 2037 39,770,778 342,570 Ser. 05-LDP5, Class X1, IO, 0.077s, 2044 425,049,537 1,530,178 Ser. 06-LDP6, Class X1, IO, 0.06s, 2043 66,359,653 245,259 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 556,463 514,880 Ser. 99-C1, Class G, 6.41s, 2031 601,777 455,003 29 MORTGAGE-BACKED SECURITIES (41.2%)* cont. Principal amount Value LB Commercial Conduit Mortgage Trust 144A FRB Ser. 07-C3, Class A2FL, 5.84s, 2044 $7,863,000 $8,262,385 Ser. 98-C4, Class G, 5.6s, 2035 474,000 487,651 Ser. 98-C4, Class H, 5.6s, 2035 808,000 802,559 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A2, 5.845s, 2012 6,597,338 6,892,111 Ser. 07-C1, Class A2, 5.318s, 2040 6,482,000 6,671,971 Ser. 07-C2, Class XW, IO, 0.561s, 2040 9,139,159 221,090 LB-UBS Commercial Mortgage Trust 144A Ser. 03-C5, Class XCL, IO, 0.764s, 2037 10,408,811 178,203 Ser. 06-C7, Class XW, IO, 0.715s, 2038 47,596,909 1,340,991 Ser. 05-C3, Class XCL, IO, 0.295s, 2040 144,850,337 2,677,921 Ser. 05-C2, Class XCL, IO, 0.221s, 2040 179,610,472 1,649,273 Ser. 05-C5, Class XCL, IO, 0.192s, 2020 112,917,369 1,495,862 Ser. 06-C7, Class XCL, IO, 0.149s, 2038 73,876,879 1,239,957 Ser. 05-C7, Class XCL, IO, 0.141s, 2040 149,137,236 1,042,827 Ser. 07-C2, Class XCL, IO, 0.137s, 2040 212,114,959 2,801,042 Ser. 06-C1, Class XCL, IO, 0.093s, 2041 141,560,790 1,446,949 MASTR Reperforming Loan Trust 144A Ser. 05-2, Class 1A3, 7 1/2s, 2035 2,577,123 2,422,496 Ser. 05-1, Class 1A4, 7 1/2s, 2034 772,003 725,682 Merit Securities Corp. 144A FRB Ser. 11PA, Class 3A1, 0 7/8s, 2027 2,950,402 2,393,095 Merrill Lynch Floating Trust 144A FRB Ser. 06-1, Class TM, 0.756s, 2022 741,724 645,300 Merrill Lynch Mortgage Investors, Inc. FRB Ser. 98-C3, Class E, 6.855s, 2030 496,000 524,806 FRB Ser. 05-A9, Class 3A1, 3.276s, 2035 2,586,280 2,044,635 Ser. 96-C2, Class JS, IO, 2.285s, 2028 471,290 24,003 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.826s, 2050 1,837,000 1,968,150 Ser. 05-MCP1, Class XC, IO, 0.182s, 2043 42,669,705 527,969 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.354s, 2039 9,290,334 213,442 Ser. 05-LC1, Class X, IO, 0.1s, 2044 26,807,378 126,863 Merrill Lynch/Countrywide Commercial Mortgage Trust FRB Ser. 07-8, Class A3, 5.965s, 2049 3,281,000 3,575,209 Ser. 07-7, Class ASB, 5.745s, 2050 2,703,000 2,909,398 Ser. 07-5, Class A3, 5.364s, 2048 1,712,000 1,772,192 Ser. 07-6, Class A2, 5.331s, 2051 3,115,000 3,237,534 Ser. 2006-3, Class A2, 5.291s, 2046 2,788,416 2,842,937 FRB Ser. 06-4, Class A2FL, 0.376s, 2049 3,904,000 3,708,800 Merrill Lynch/Countrywide Commercial Mortgage Trust 144A Ser. 06-4, Class XC, IO, 0.177s, 2049 78,641,441 869,224 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 7.979s, 2037 3,185,150 302,589 Ser. 06-C4, Class X, IO, 5.512s, 2045 6,860,290 686,029 Ser. 05-C3, Class X, IO, 5.304s, 2044 2,120,993 169,679 Morgan Stanley Capital I FRB Ser. 06-T23, Class A2, 5.739s, 2041 2,533,000 2,697,949 Ser. 07-IQ14, Class A2, 5.61s, 2049 3,607,000 3,769,552 Ser. 06-T21, Class A2, 5.09s, 2052 1,996,866 2,002,748 30 MORTGAGE-BACKED SECURITIES (41.2%)* cont. Principal amount Value Morgan Stanley Capital I 144A Ser. 07-HQ13, Class X1, IO, 0.475s, 2044 $32,596,159 $651,923 Ser. 05-HQ5, Class X1, IO, 0.095s, 2042 15,104,749 84,889 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 10.236s, 2043 430,286 446,422 Nomura Asset Acceptance Corp. Ser. 04-R3, Class PT, 7.457s, 2035 935,332 902,596 Nomura Asset Acceptance Corp. 144A Ser. 04-R2, Class PT, 9.087s, 2034 155,779 135,528 PNC Mortgage Acceptance Corp. 144A Ser. 00-C1, Class J, 6 5/8s, 2033 189,000 5,670 Residential Asset Securitization Trust FRB Ser. 05-A2, Class A1, 0.756s, 2035 2,001,719 1,406,550 Salomon Brothers Mortgage Securities VII 144A Ser. 02-KEY2, Class X1, IO, 1.966s, 2036 17,771,228 458,498 Structured Adjustable Rate Mortgage Loan Trust FRB Ser. 07-8, Class 1A2, 6 1/4s, 2037 6,828,124 4,779,687 FRB Ser. 05-18, Class 6A1, 2.834s, 2035 1,181,614 921,659 Structured Adjustable Rate Mortgage Loan Trust 144A Ser. 04-NP2, Class A, 0.606s, 2034 340,389 272,311 Structured Asset Securities Corp. IFB Ser. 07-4, Class 1A3, IO, 5.985s, 2037 38,229,430 5,920,609 Ser. 07-4, Class 1A4, IO, 1s, 2037 51,674,455 1,666,448 Structured Asset Securities Corp. 144A Ser. 07-RF1, Class 1A, IO, 5.172s, 2037 15,436,015 1,998,740 Ser. 06-RF4, Class 1A, IO, 4.944s, 2036 12,639,174 1,738,948 FRB Ser. 05-RF2, Class A, 0.606s, 2035 3,893,366 3,231,494 Vericrest Opportunity Loan Transferee 144A Ser. 10-NPL1, Class M, 6s, 2039 3,988,430 3,948,546 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C33, Class A3, 5.903s, 2051 2,796,000 3,016,136 FRB Ser. 07-C32, Class A2, 5.739s, 2049 10,657,000 11,091,514 Ser. 06-C27, Class A2, 5.624s, 2045 1,176,540 1,201,965 Ser. 2006-C28, Class A2, 5 1/2s, 2048 8,609,000 8,804,607 Ser. 07-C30, Class APB, 5.294s, 2043 2,272,000 2,352,896 Ser. 06-C29, Class A2, 5.275s, 2048 1,474,000 1,509,770 Ser. 07-C34, IO, 0.376s, 2046 18,508,757 301,137 Ser. 06-C29, IO, 0 3/8s, 2048 74,217,788 1,344,336 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-WL5A, Class L, 3.556s, 2018 574,000 344,400 Ser. 03-C3, Class IOI, IO, 1.097s, 2035 16,972,424 330,940 Ser. 07-C31, IO, 0.26s, 2047 138,133,658 1,603,732 Ser. 05-C18, Class XC, IO, 0.134s, 2042 27,300,990 249,804 Ser. 06-C27, Class XC, IO, 0.108s, 2045 34,498,175 268,741 Ser. 06-C23, Class XC, IO, 0.048s, 2045 161,903,123 744,754 Ser. 06-C26, Class XC, IO, 0.041s, 2045 13,097,171 35,493 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2014 129,000 44,505 Ser. 06-SL1, Class X, IO, 0.945s, 2043 5,743,119 162,186 Ser. 07-SL2, Class X, IO, 0.851s, 2049 11,908,159 330,094 Washington Mutual Multi-Fam., Mtge. 144A Ser. 01-1, Class B5, 7.097s, 2031 1,083,000 1,073,538 Total mortgage-backed securities (cost $533,786,336) 31 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (36.8%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.8%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from April 20, 2038 to October 20, 2039 $11,185,061 $12,429,835 U.S. Government Agency Mortgage Obligations (36.0%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4s, TBA, November 1, 2040 63,500,000 65,365,313 Federal National Mortgage Association Pass-Through Certificates 7s, January 1, 2017 11,811 12,775 4 1/2s, TBA, November 1, 2040 34,000,000 35,686,720 4s, TBA, November 1, 2040 348,000,000 358,793,429 4s, TBA, October 1, 2040 56,000,000 57,789,374 Total U.S. government and agency mortgage obligations (cost $529,011,876) U.S. TREASURY OBLIGATIONS (0.6%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2s, July 15, 2014 i $7,482,802 $8,224,198 Total U.S. treasury obligations (cost $8,224,198) CORPORATE BONDS AND NOTES (21.2%)* Principal amount Value Basic materials (1.8%) ArcelorMittal sr. unsec. unsub. notes 7s, 2039 (France) $1,575,000 $1,585,267 ArcelorMittal sr. unsec. unsub. bonds 9.85s, 2019 (France) 935,000 1,205,354 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 2,505,000 3,217,264 Dow Chemical Co. (The) sr. unsec. unsub. notes 5.9s, 2015 517,000 582,579 Freeport-McMoRan Copper & Gold, Inc. sr. unsec. notes 8 3/8s, 2017 3,082,000 3,482,660 Georgia-Pacific, LLC sr. unsec. unsub. notes 9 1/2s, 2011 250,000 269,375 Georgia-Pacific, LLC sr. unsec. unsub. notes 8 1/8s, 2011 1,140,000 1,177,050 Georgia-Pacific, LLC 144A company guaranty sr. notes 5.4s, 2020 2,120,000 2,141,200 International Paper Co. bonds 7.95s, 2018 1,400,000 1,711,812 International Paper Co. sr. unsec. notes 9 3/8s, 2019 1,913,000 2,515,595 Mosaic Co. (The) 144A sr. unsec. unsub. notes 7 5/8s, 2016 1,495,000 1,623,145 Rio Tinto Finance USA LTD company guaranty sr. unsec. notes 9s, 2019 (Australia) 650,000 915,190 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 5.2s, 2040 (Australia) 1,605,000 1,614,630 Rohm & Haas Co. sr. unsec. unsub. notes 7.85s, 2029 1,715,000 1,927,206 Sealed Air Corp. sr. notes 7 7/8s, 2017 560,000 614,996 Sealed Air Corp. 144A notes 5 5/8s, 2013 678,000 725,214 Teck Resources Limited sr. notes 10 3/4s, 2019 (Canada) 164,000 209,510 Teck Resources Limited sr. notes 10 1/4s, 2016 (Canada) 245,000 302,575 Teck Resources Limited sr. notes 9 3/4s, 2014 (Canada) 76,000 94,633 Xstrata Finance Canada, Ltd. 144A company guaranty 5.8s, 2016 (Canada) 610,000 685,634 32 CORPORATE BONDS AND NOTES (21.2%)* cont. Principal amount Value Capital goods (0.3%) Allied Waste North America, Inc. company guaranty sr. unsec. notes 6 7/8s, 2017 $850,000 $936,063 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 768,000 922,483 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 518,027 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 620,000 608,134 Raytheon Co. sr. unsec. notes 3 1/8s, 2020 270,000 264,584 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 747,262 United Technologies Corp. sr. unsec. notes 6 1/8s, 2038 305,000 358,321 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 111,411 Communication services (2.2%) American Tower Corp. sr. unsec. notes 7 1/4s, 2019 1,560,000 1,868,100 American Tower Corp. sr. unsec. notes 7s, 2017 1,070,000 1,254,575 AT&T, Inc. sr. unsec. unsub. bonds 5 1/2s, 2018 220,000 256,123 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 2,645,000 2,902,202 AT&T, Inc. 144A sr. unsec. unsub. notes 5.35s, 2040 1,140,000 1,118,748 Bellsouth Capital Funding unsec. notes 7 7/8s, 2030 590,000 731,149 Comcast Cable Communications company guaranty sr. unsub. notes 8 7/8s, 2017 785,000 1,011,642 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 455,000 529,307 Cox Communications, Inc. 144A bonds 8 3/8s, 2039 470,000 621,210 Cox Communications, Inc. 144A notes 5 7/8s, 2016 390,000 452,925 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 1,950,927 France Telecom SA notes 8 1/2s, 2031 (France) 340,000 477,733 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 800,000 924,000 Frontier Communications Corp. sr. unsec. notes 7 7/8s, 2015 215,000 240,800 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2018 (Canada) 610,000 757,643 Rogers Communications, Inc. company guaranty sr. unsec. notes 6 3/8s, 2014 (Canada) 1,000,000 1,154,751 SBA Tower Trust 144A company guaranty asset backed notes 5.101s, 2017 2,425,000 2,608,349 Comcast Cable Holdings, LLC company guaranty 7 7/8s, 2026 2,435,000 3,024,511 Comcast Cable Holdings, LLC debs. 9.8s, 2012 75,000 82,845 Telefonica Emisones SAU company guaranty 6.221s, 2017 (Spain) 345,000 404,531 Time Warner Cable, Inc. company guaranty sr. notes 7.3s, 2038 1,165,000 1,395,245 Time Warner Cable, Inc. company guaranty sr. unsec. 6 3/4s, 2018 355,000 424,963 Time Warner Cable, Inc. company guaranty sr. unsec. notes 7 1/2s, 2014 345,000 407,258 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 350,000 401,153 Verizon Communications, Inc. sr. unsec. notes 7.35s, 2039 424,000 533,385 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 856,000 1,176,838 Verizon New England, Inc. sr. notes 6 1/2s, 2011 1,580,000 1,655,654 Verizon New Jersey, Inc. debs. 8s, 2022 640,000 799,848 Verizon Pennsylvania, Inc. debs. 8.35s, 2030 795,000 910,086 33 CORPORATE BONDS AND NOTES (21.2%)* cont. Principal amount Value Communication services cont. Verizon Virginia, Inc. debs. Ser. A, 4 5/8s, 2013 $219,000 $235,458 Cellco Partnership/Verizon Wireless Capital, LLC sr. unsec. unsub. notes 5.55s, 2014 969,000 1,093,063 Conglomerates (%) Siemens Financieringsmaatschappij NV 144A notes 5 3/4s, 2016 (Netherlands) 560,000 668,600 Consumer cyclicals (2.5%) Advance Auto Parts, Inc. company guaranty sr. unsec. notes 5 3/4s, 2020 950,000 1,044,015 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,276,860 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 645,000 667,575 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 1,195,000 1,202,573 Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 466,000 512,600 D.R. Horton, Inc. sr. notes 7 7/8s, 2011 415,000 430,563 Daimler Finance North America, LLC company guaranty unsec. unsub. notes 7.3s, 2012 (Germany) 2,675,000 2,874,385 Daimler Finance North America, LLC company guaranty unsec. unsub. notes Ser. MTN, 5 3/4s, 2011 (Germany) 605,000 629,829 DIRECTV Holdings, LLC / DIRECTV Financing Co. Inc., company guaranty sr. unsec. notes 6.35s, 2040 805,000 859,070 DIRECTV Holdings, LLC / DIRECTV Financing Co. Inc., company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 1,670,000 1,902,178 Expedia, Inc. 144A company guaranty sr. notes 8 1/2s, 2016 2,180,000 2,398,000 Expedia, Inc. 144A company guaranty sr. unsec. notes 5.95s, 2020 1,550,000 1,576,945 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 1,769,000 1,822,070 Macys Retail Holdings, Inc. company guaranty sr. unsec. notes 6 5/8s, 2011 495,000 505,519 NBC Universal, Inc. 144A notes 6.4s, 2040 845,000 916,363 NBC Universal, Inc. 144A notes 5.15s, 2020 670,000 732,357 News America Holdings, Inc. company guaranty 7 3/4s, 2024 870,000 1,106,790 News America Holdings, Inc. debs. 7 3/4s, 2045 790,000 953,959 Nissan Motor Acceptance Corp. 144A sr. unsec. notes 4 1/2s, 2015 1,695,000 1,813,491 Omnicom Group, Inc. sr. notes 5.9s, 2016 535,000 622,230 Omnicom Group, Inc. sr. unsec. unsub. notes 4.45s, 2020 1,060,000 1,086,669 Owens Corning, Inc. company guaranty unsec. unsub. notes 9s, 2019 672,000 809,760 QVC Inc. 144A sr. notes 7 1/8s, 2017 535,000 569,775 Sears Holdings Corp. 144A sr. notes 6 5/8s, 2018 799,000 797,003 Staples, Inc. sr. unsec. notes 9 3/4s, 2014 980,000 1,213,892 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 1,450,000 1,943,061 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 365,000 392,101 Time Warner, Inc. debs. 9.15s, 2023 675,000 918,325 CBS Corp. company guaranty 5 5/8s, 2012 333,000 358,483 34 CORPORATE BONDS AND NOTES (21.2%)* cont. Principal amount Value Consumer cyclicals cont. CBS Corp. company guaranty sr. unsec. notes 8 5/8s, 2012 $67,000 $73,668 CBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2030 2,400,000 2,832,396 Consumer staples (2.4%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 860,000 1,186,314 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 1,735,000 2,382,110 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. notes 8.2s, 2039 2,013,000 2,835,546 Anheuser-Busch InBev Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,752,000 3,558,765 Campbell Soup Co. debs. 8 7/8s, 2021 715,000 1,037,506 CVS Pass-Through Trust notes 6.6s, 2019 1,310,000 1,593,376 CVS Pass-Through Trust 144A company guaranty notes 7.507s, 2032 2,291,003 2,677,885 Diageo Capital PLC company guaranty 5 3/4s, 2017 (United Kingdom) 680,000 803,708 Diageo Investment Corp. company guaranty 8s, 2022 (Canada) 675,000 892,245 Fortune Brands, Inc. sr. unsec. unsub. notes 3s, 2012 1,735,000 1,767,987 General Mills, Inc. sr. unsec. notes 5.65s, 2019 190,000 221,165 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 595,000 657,882 H.J. Heinz Finance Co. 144A company guaranty 7 1/8s, 2039 85,000 103,405 Kraft Foods, Inc. notes 6 1/8s, 2018 730,000 862,923 Kraft Foods, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,470,215 Kroger Co. (The) company guaranty 6 3/4s, 2012 5,000 5,401 Kroger Co. (The) company guaranty 6.4s, 2017 605,000 717,376 Kroger Co. (The) sr. notes 6.15s, 2020 200,000 235,614 McDonalds Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 811,021 McDonalds Corp. sr. unsec. bond 6.3s, 2037 530,000 630,588 McDonalds Corp. sr. unsec. notes 5.7s, 2039 775,000 859,053 SABMiller PLC 144A notes 6 1/2s, 2018 (United Kingdom) 1,010,000 1,212,703 Tesco PLC 144A sr. unsec. unsub. notes 6.15s, 2037 (United Kingdom) 1,150,000 1,326,614 Tyson Foods, Inc. sr. unsec. notes 8 1/4s, 2011 555,000 585,525 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 675,000 811,688 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 1,370,000 1,631,945 Energy (1.2%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 1,290,000 1,399,573 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 1,105,000 1,227,558 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 645,000 619,718 Chesapeake Energy Corp. sr. unsec. notes 7 5/8s, 2013 835,000 909,106 Devon Energy Corp. sr. notes 6.3s, 2019 360,000 439,620 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 821,250 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 340,000 401,020 Forest Oil Corp. sr. notes 8s, 2011 455,000 477,750 Motiva Enterprises, LLC 144A sr. notes 5.2s, 2012 195,000 208,819 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 730,000 860,381 35 CORPORATE BONDS AND NOTES (21.2%)* cont. Principal amount Value Energy cont. Newfield Exploration Co. sr. sub. notes 6 5/8s, 2016 $550,000 $570,625 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 319,000 326,178 Nexen, Inc. sr. unsec. unsub. notes 7 1/2s, 2039 (Canada) 620,000 757,553 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 740,000 826,950 Peabody Energy Corp. sr. notes 5 7/8s, 2016 665,000 674,975 Ras Laffan Liquefied Natural Gas Co., Ltd. 144A company guaranty sr. notes 5 1/2s, 2014 (Qatar) 1,015,000 1,121,227 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,320,000 1,370,131 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.8s, 2037 205,000 219,236 Weatherford International, Inc. company guaranty sr. unsec. unsub. bonds 6.35s, 2017 240,000 274,140 Weatherford International, Ltd. company guaranty 6 1/2s, 2036 (Switzerland) 470,000 484,886 Weatherford International, Ltd. company guaranty sr. unsec. notes 9 5/8s, 2019 (Switzerland) 1,125,000 1,485,685 Weatherford International, Ltd. sr. notes 5 1/2s, 2016 (Switzerland) 390,000 433,402 Woodside Finance Ltd. 144A notes 4 1/2s, 2014 (Australia) 655,000 706,046 Financials (6.7%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 620,000 670,687 American Express Bank FSB notes Ser. BKN1, 5.55s, 2012 995,000 1,070,302 American Express Bank FSB sr. unsec. FRN Ser. BKNT, 0.556s, 2017 1,035,000 950,255 American Express Co. sr. unsec. notes 8 1/8s, 2019 1,450,000 1,862,624 American Express Travel Related Services Co., Inc. sr. unsec. unsub. notes FRN Ser. EMTN, 0.456s, 2011 1,225,000 1,180,986 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 2,440,000 2,568,100 AON Corp. jr. unsec. sub. notes 8.205s, 2027 1,275,000 1,342,588 Bank of America Corp. sub. notes 7 3/4s, 2015 1,465,000 1,696,612 Bank of America NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 927,621 Barclays Bank PLC sr. unsec. unsub. notes 5s, 2016 100,000 111,101 Barclays Bank PLC 144A sub. notes 10.179s, 2021 1,080,000 1,439,424 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 2,815,000 3,080,826 Bear Stearns Cos., Inc. (The) sr. notes 6.4s, 2017 1,020,000 1,184,329 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 1,685,000 2,056,024 Bosphorus Financial Services, Ltd. 144A sr. notes FRN 2.176s, 2012 672,750 661,566 Capital One Bank USA NA sub. notes 8.8s, 2019 1,050,000 1,331,655 Citigroup, Inc. sr. notes 6 1/2s, 2013 1,380,000 1,539,792 Citigroup, Inc. sr. unsec. sub. FRN 0.562s, 2016 1,961,000 1,807,791 Citigroup, Inc. sr. unsec. unsub. notes 5 1/4s, 2012 1,255,000 1,319,179 Citigroup, Inc. sub. notes 5s, 2014 1,156,000 1,211,570 Citigroup, Inc. unsec. sub. notes 6 5/8s, 2032 504,000 515,633 Citigroup, Inc. unsec. sub. notes 5 5/8s, 2012 230,000 243,275 Commonwealth Bank of Australia 144A sr. unsec. notes 3 3/4s, 2014 (Australia) 100,000 106,438 Countrywide Financial Corp. FRN Ser. MTN, 0.858s, 2012 1,090,000 1,075,057 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 390,000 429,178 36 CORPORATE BONDS AND NOTES (21.2%)* cont. Principal amount Value Financials cont. Duke Realty LP sr. unsec. notes 6 1/4s, 2013 R $64,000 $69,609 Erac USA Finance Co. 144A company guaranty sr. notes 5 1/4s, 2020 670,000 714,554 Erac USA Finance Co. 144A company guaranty sr. unsec. unsub. notes 2 3/4s, 2013 40,000 41,140 OneBeacon US Holdings, Inc. notes 5 7/8s, 2013 1,050,000 1,104,987 GATX Corp. notes 4 3/4s, 2012 400,000 422,512 GATX Financial Corp. notes 5.8s, 2016 455,000 499,760 General Electric Capital Corp. sr. unsec. 5 5/8s, 2018 2,405,000 2,687,607 General Electric Capital Corp. sr. unsec. FRN Ser. MTN, 0.604s, 2016 895,000 831,324 General Electric Capital Corp. sr. unsec. notes Ser. MTN, 6 7/8s, 2039 370,000 424,914 Goldman Sachs Group, Inc (The) sr. unsec. 6.15s, 2018 595,000 666,252 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,131,391 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 2,510,000 2,638,907 Hartford Financial Services Group, Inc. (The) sr. unsec. notes 6.1s, 2041 1,207,000 1,086,980 HCP, Inc. sr. unsec. Ser. MTN, 6.7s, 2018 R 50,000 55,478 HCP, Inc. sr. unsec. notes 6s, 2017 635,000 689,884 Highwoods Realty LP sr. unsec. bonds 5.85s, 2017 R 835,000 878,029 HSBC Holdings PLC sub. notes 6 1/2s, 2037 (United Kingdom) 3,945,000 4,234,492 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 7 3/4s, 2016 670,000 688,425 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 404,000 459,776 JPMorgan Chase Bank NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,489,633 Liberty Mutual Group, Inc. 144A notes 6 1/2s, 2035 1,715,000 1,515,485 Lloyds TSB Bank PLC 144A company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 2,630,000 2,743,698 Loews Corp. notes 5 1/4s, 2016 385,000 434,894 Marsh & McLennan Cos., Inc. sr. unsec. notes 6 1/4s, 2012 1,350,000 1,421,287 Marsh & McLennan Cos., Inc. sr. unsec. notes 5 3/8s, 2014 820,000 894,426 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 830,000 1,097,860 FIA Card Services NA sub. notes Ser. BKNT, 7 1/8s, 2012 1,695,000 1,840,380 Merrill Lynch & Co., Inc. jr. sub. bonds 7 3/4s, 2038 1,535,000 1,675,581 MetLife Global Funding I 144A sr. unsub. notes 5 1/8s, 2014 715,000 793,471 MetLife, Inc. sr. unsec. unsub. notes 5 7/8s, 2041 2,000,000 2,110,292 Morgan Stanley sr. unsec. notes Ser. MTN, 5 3/4s, 2016 970,000 1,059,608 Nationwide Financial Services sr. unsec. unsub. notes 5 5/8s, 2015 500,000 535,673 Nationwide Health Properties, Inc. notes 6 1/2s, 2011 R 540,000 558,984 Nationwide Health Properties, Inc. unsec. notes 6 1/4s, 2013 R 660,000 716,228 Nationwide Mutual Insurance Co. 144A sub. notes 9 3/8s, 2039 85,000 99,707 Omega Healthcare Investors, Inc. 144A sr. notes 6 3/4s, 2022 R 1,344,000 1,391,040 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 915,300 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,719,394 Prudential Financial, Inc. sr. notes 7 3/8s, 2019 340,000 412,102 Prudential Financial, Inc. sr. notes 6.2s, 2015 300,000 340,739 Prudential Financial, Inc. sr. unsec. unsub. notes Ser. MTNB, 5.1s, 2014 575,000 630,514 Prudential Holdings LLC sr. notes FRN Ser. AGM, 1.166s, 2017 160,000 131,933 37 CORPORATE BONDS AND NOTES (21.2%)* cont. Principal amount Value Financials cont. Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 6.4s, 2019 (United Kingdom) $360,000 $392,686 Simon Property Group LP sr. unsec. notes 6 1/8s, 2018 R 930,000 1,074,698 Simon Property Group LP sr. unsec. unsub. notes 5.65s, 2020 R 1,753,000 1,968,257 Simon Property Group LP sr. unsec. unsub. notes 4 3/8s, 2021 R 1,765,000 1,808,396 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 645,000 709,258 TD Ameritrade Holding Corp. company guaranty sr. unsec. unsub. notes 5.6s, 2019 985,000 1,076,999 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 1,555,000 1,827,434 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 R 1,180,000 1,223,468 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 1,880,000 2,137,487 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 1,745,000 1,996,474 Wachovia Corp. sr. unsec. notes Ser. MTN, 5 1/2s, 2013 5,000 5,500 Wachovia Corp. sr. unsec. notes FRN Ser. MTNE, 0.447s, 2012 575,000 573,502 WEA Finance LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 1,810,000 2,132,252 WEA Finance, LLC 144A company guaranty sr. notes 7 1/8s, 2018 1,070,000 1,266,605 Wells Fargo Bank NA unsec. sub. notes 4 3/4s, 2015 345,000 374,879 Wells Fargo Bank NA unsec. sub. notes FRN 0.586s, 2016 1,180,000 1,088,100 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 1,750,000 1,900,662 Willis Group North America, Inc. company guaranty 6.2s, 2017 510,000 546,199 Health care (0.3%) Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 1,875,579 Express Scripts, Inc. sr. unsec. notes 7 1/4s, 2019 186,000 231,777 Express Scripts, Inc. sr. unsec. notes 6 1/4s, 2014 464,000 533,688 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 5 3/4s, 2040 451,000 434,365 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 251,088 UnitedHealth Group, Inc. sr. unsec. notes 5.8s, 2036 120,000 122,892 Ventas Realty LP/Capital Corp. sr. notes 6 3/4s, 2017 R 390,000 403,382 WellPoint, Inc. notes 7s, 2019 225,000 274,061 Technology (0.3%) Amphenol Corp. sr. unsec. notes 4 3/4s, 2014 1,240,000 1,348,886 Brocade Communications Systems, Inc. company guaranty sr. notes 6 7/8s, 2020 955,000 1,026,625 Brocade Communications Systems, Inc. company guaranty sr. notes 6 5/8s, 2018 230,000 244,950 Dell, Inc. sr. unsec. notes 5 7/8s, 2019 145,000 165,098 Lexmark International Inc, sr. unsec. notes 5.9s, 2013 855,000 929,417 STATS ChipPAC, Ltd. 144A company guaranty sr. unsec. notes 7 1/2s, 2015 (Singapore) 340,000 373,150 38 CORPORATE BONDS AND NOTES (21.2%)* cont. Principal amount Value Transportation (0.4%) American Airlines, Inc. pass-through certificates Ser. 01-1, 6.817s, 2011 $100,000 $102,000 American Airlines, Inc. pass-through certificates Ser. 01-2, 7.858s, 2011 290,000 304,500 Burlington Northern Santa Fe Corp. sr. unsec. notes 7s, 2014 305,000 357,389 Burlington Northern Santa Fe Corp. sr. unsec. notes 5 3/4s, 2018 365,000 423,416 Burlington Northern Santa Fe Corp. sr. unsec. notes 4.7s, 2019 1,670,000 1,823,055 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 754,707 803,763 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 222,831 233,973 Northwest Airlines Corp. pass-through certificates Ser. 00-1, 7.15s, 2019 1,147,962 1,147,962 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 223,890 246,838 Union Pacific Corp. 144A pass-through certificates 5.214s, 2014 390,000 431,469 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 526,520 541,000 Utilities and power (3.1%) AEP Texas North Co. sr. notes Ser. B, 5 1/2s, 2013 515,000 560,047 Ameren Illinois Co. sr. notes 9 3/4s, 2018 520,000 697,571 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 580,193 KCP&L Greater Missouri Operations Co. sr. unsec. unsub. notes 11 7/8s, 2012 1,525,000 1,753,700 Atmos Energy Corp. sr. unsub. notes 6.35s, 2017 765,000 879,880 Beaver Valley Funding Corp. sr. bonds 9s, 2017 687,000 761,917 Boardwalk Pipelines LP company guaranty 5 7/8s, 2016 980,000 1,122,508 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 1,947,496 2,164,256 CenterPoint Energy Resources Corp. notes 7 3/4s, 2011 1,050,000 1,071,243 CMS Energy Corp. sr. notes 8 1/2s, 2011 2,397,000 2,464,387 CMS Energy Corp. sr. unsec. unsub. notes FRN 1.239s, 2013 625,000 606,250 Commonwealth Edison Co. 1st mtge. 6.15s, 2017 250,000 296,589 Commonwealth Edison Co. 1st mtge. sec. bonds 5 7/8s, 2033 480,000 512,697 Commonwealth Edison Co. 1st mtge. sec. bonds 5.8s, 2018 130,000 151,427 Consolidated Natural Gas Co. sr. notes Ser. A, 5s, 2014 400,000 450,070 DCP Midstream, LLC 144A sr. unsec. notes 5.35s, 2020 775,000 836,298 Dominion Resources, Inc. sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 2,460,000 2,899,083 Edison International sr. unsec. unsub. notes 3 3/4s, 2017 1,145,000 1,181,221 El Paso Natural Gas Co. sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 982,454 Electricite de France 144A notes 6.95s, 2039 (France) 970,000 1,232,186 Electricite de France 144A sr. notes 4.6s, 2020 (France) 255,000 281,317 Enel Finance Intl. SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Luxembourg) 695,000 745,582 Entergy Gulf States, Inc. 1st mtge. 5 1/4s, 2015 373,000 373,041 FirstEnergy Corp. notes Ser. B, 6.45s, 2011 7,000 7,314 Ipalco Enterprises, Inc. 144A sr. sec. notes 7 1/4s, 2016 600,000 654,000 ITC Holdings Corp. 144A notes 5 7/8s, 2016 890,000 1,014,539 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 379,213 39 CORPORATE BONDS AND NOTES (21.2%)* cont. Principal amount Value Utilities and power cont. Kansas Gas & Electric bonds 5.647s, 2021 $257,235 $268,826 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,114,853 MidAmerican Energy Holdings Co. sr. unsec. bond 6 1/2s, 2037 410,000 476,957 MidAmerican Funding, LLC sr. sec. bond 6.927s, 2029 360,000 414,546 National Fuel Gas Co. notes 5 1/4s, 2013 595,000 630,691 NiSource Finance Corp. company guaranty sr. unsec. notes 10 3/4s, 2016 795,000 1,065,888 NiSource Finance Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2010 1,660,000 1,663,347 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 341,329 Pacific Gas & Electric Co. sr. unsub. 5.8s, 2037 785,000 852,205 PacifiCorp Sinking Fund 1st mtge. 6 1/4s, 2037 460,000 537,238 Potomac Edison Co. 144A 1st mtge. 5.8s, 2016 885,000 980,235 Power Receivable Finance, LLC 144A sr. notes 6.29s, 2012 1,799,673 1,800,051 PPL Energy Supply LLC bonds Ser. A, 5.7s, 2015 515,000 584,802 NV Energy, Inc. sr. unsec. unsub. notes 6 3/4s, 2017 466,000 485,081 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.9s, 2013 910,000 1,019,857 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 265,368 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 135,000 155,868 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 825,673 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 340,000 394,830 Texas-New Mexico Power Co. 144A 1st mtge. sec. 9 1/2s, 2019 1,960,000 2,555,685 TransAlta Corp. sr. notes 6 1/2s, 2040 (Canada) 890,000 929,897 TransAlta Corp. sr. unsec. notes 5 3/4s, 2013 (Canada) 535,000 595,262 TransAlta Corp. sr. unsec. unsub. notes 4 3/4s, 2015 (Canada) 450,000 491,529 Union Electric Co. 1st mtge. sr. sec. bond 6.7s, 2019 560,000 680,003 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 830,000 923,157 Total corporate bonds and notes (cost $278,437,611) ASSET-BACKED SECURITIES (6.6%)* Principal amount Value Ace Securities Corp. FRB Ser. 06-OP2, Class A2C, 0.406s, 2036 $1,389,000 $738,454 FRB Ser. 06-HE3, Class A2C, 0.406s, 2036 973,000 480,456 Asset Backed Securities Corp. Home Equity Loan Trust FRB Ser. 06-HE4, Class A5, 0.416s, 2036 805,392 496,301 Bay View Auto Trust Ser. 05-LJ2, Class D, 5.27s, 2014 324,000 325,217 Bayview Financial Acquisition Trust FRB Ser. 04-D, Class A, 0.84s, 2044 486,165 446,741 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 05-3, Class A1, 0.706s, 2035 141,282 128,900 Conseco Finance Securitizations Corp. Ser. 00-2, Class A5, 8.85s, 2030 3,734,951 3,100,009 Ser. 00-5, Class A6, 7.96s, 2032 1,970,193 1,674,664 40 ASSET-BACKED SECURITIES (6.6%)* cont. Principal amount Value Conseco Finance Securitizations Corp. Ser. 02-1, Class M1F, 7.954s, 2033 $1,778,000 $1,885,952 Ser. 01-4, Class A4, 7.36s, 2033 2,907,053 3,081,476 Ser. 00-6, Class A5, 7.27s, 2031 4,930,876 5,054,148 Ser. 01-1, Class A5, 6.99s, 2031 5,451,988 5,615,548 Countrywide Asset Backed Certificates FRB Ser. 04-6, Class 2A5, 0.646s, 2034 562,179 495,685 FRB Ser. 06-2, Class 2A3, 0.556s, 2036 6,416,000 2,566,400 FRB Ser. 06-BC1, Class 2A3, 0.546s, 2036 2,200,000 1,518,000 FRB Ser. 07-BC2, Class 2A3, 0.496s, 2037 10,794,000 5,127,150 FRB Ser. 07-3, Class 2A3, 0.466s, 2047 6,713,000 2,332,768 FRB Ser. 07-3, Class 2A2, 0.426s, 2047 3,712,000 2,597,049 FRB Ser. 06-22, Class 2A3, 0.416s, 2034 7,202,000 3,691,025 FRB Ser. 06-24, Class 2A3, 0.406s, 2047 4,630,000 2,083,500 FRB Ser. 06-21, Class 2A3, 0.406s, 2037 3,288,000 1,660,440 FRB Ser. 07-1, Class 2A3, 0.396s, 2037 8,004,500 2,901,631 FRB Ser. 07-1, Class 2A2, 0.356s, 2037 4,182,000 3,282,870 Crest, Ltd. 144A Ser. 03-2A, Class D2, 6.723s, 2038 1,328,967 159,476 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default)  134,710  Fremont Home Loan Trust FRB Ser. 05-E, Class 2A4, 0.586s, 2036 1,701,000 965,255 FRB Ser. 06-2, Class 2A3, 0.426s, 2036 3,011,000 1,784,668 G-Star, Ltd. 144A FRB Ser. 02-2A, Class BFL, 2.256s, 2037 417,000 70,890 GEBL 144A Ser. 04-2, Class D, 3.006s, 2032 368,761 73,752 Ser. 04-2, Class C, 1.106s, 2032 138,977 15,288 Green Tree Financial Corp. Ser. 96-5, Class M1, 8.05s, 2027 437,522 389,394 Ser. 99-5, Class A5, 7.86s, 2029 8,438,204 7,720,957 FRN Ser. 96-9, Class M1, 7.63s, 2027 1,643,000 1,619,474 Ser. 97-6, Class A9, 7.55s, 2029 465,964 487,859 Ser. 95-8, Class B1, 7.3s, 2026 284,587 276,769 Ser. 96-10, Class M1, 7.24s, 2028 812,000 844,480 Ser. 1997-5, Class M1, 6.95s, 2029 2,400,000 2,340,000 Ser. 99-2, Class A7, 6.44s, 2030 718,420 717,795 Ser. 99-1, Class A6, 6.37s, 2025 729,758 744,353 Greenpoint Manufactured Housing Ser. 00-3, Class IA, 8.45s, 2031 2,343,870 2,425,905 High Income Trust Securities 144A FRB Ser. 03-1A, Class A, 0.911s, 2036 826,008 454,304 Home Equity Asset Trust FRB Ser. 06-1, Class 2A4, 0.586s, 2036 853,000 736,133 JPMorgan Mortgage Acquisition Corp. FRB Ser. 06-FRE1, Class A4, 0.546s, 2035 716,000 451,004 Lehman XS Trust FRB Ser. 07-6, Class 2A1, 0.466s, 2037 6,602,987 2,157,202 Long Beach Mortgage Loan Trust FRB Ser. 05-2, Class M4, 0.876s, 2035 448,000 308,516 FRB Ser. 06-4, Class 2A4, 0.516s, 2036 819,000 331,865 41 ASSET-BACKED SECURITIES (6.6%)* cont. Principal amount Value Madison Avenue Manufactured Housing Contract FRB Ser. 02-A, Class B1, 3.506s, 2032 $4,257,734 $3,831,961 FRB Ser. 02-A, Class M2, 2.506s, 2032 453,000 423,555 Ser. 02-A IO, 0.3s, 2032 71,356,000 998,984 Marriott Vacation Club Owner Trust 144A Ser. 05-2, Class D, 6.205s, 2027 43,518 24,623 Ser. 04-2A, Class D, 5.389s, 2026 34,680 19,041 Ser. 04-2A, Class C, 4.741s, 2026 40,156 26,115 MASTR Asset Backed Securities Trust FRB Ser. 06-FRE2, Class A4, 0.406s, 2036 379,184 192,676 Mid-State Trust Ser. 11, Class B, 8.221s, 2038 397,870 384,524 Ser. 10, Class B, 7.54s, 2036 405,778 400,513 Morgan Stanley ABS Capital I FRB Ser. 05-HE2, Class M5, 0.936s, 2035 190,557 109,430 FRB Ser. 05-HE1, Class M3, 0.776s, 2034 281,000 240,699 New Century Home Equity Loan Trust Ser. 03-5, Class AI7, 5.15s, 2033 972,983 977,212 Novastar Home Equity Loan FRB Ser. 06-1, Class A2C, 0.416s, 2036 892,336 437,141 FRB Ser. 06-2, Class A2C, 0.406s, 2036 1,017,000 579,545 Oakwood Mortgage Investors, Inc. Ser. 02-C, Class A1, 5.41s, 2032 2,253,592 2,174,716 Oakwood Mortgage Investors, Inc. 144A Ser. 01-B, Class A4, 7.21s, 2030 306,112 295,399 Park Place Securities, Inc. FRB Ser. 05-WCH1, Class M4, 1.086s, 2036 180,000 71,926 Residential Asset Mortgage Products, Inc. FRB Ser. 06-NC3, Class A2, 0.446s, 2036 786,838 633,301 FRB Ser. 07-RZ1, Class A2, 0.416s, 2037 1,565,000 869,466 Residential Asset Securities Corp. FRB Ser. 05-EMX1, Class M2, 0.986s, 2035 400,955 303,738 Securitized Asset Backed Receivables, LLC FRB Ser. 05-HE1, Class M2, 0.906s, 2035 172,258 634 FRB Ser. 07-NC2, Class A2B, 0.396s, 2037 1,409,000 767,436 FRB Ser. 07-BR5, Class A2A, 0.386s, 2037 416,549 322,825 SG Mortgage Securities Trust FRB Ser. 06-OPT2, Class A3D, 0.466s, 2036 1,730,000 680,975 Soundview Home Equity Loan Trust FRB Ser. 06-OPT3, Class 2A3, 0.426s, 2036 758,000 620,769 Structured Asset Investment Loan Trust FRB Ser. 06-BNC2, Class A6, 0.516s, 2036 821,000 136,815 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 1,416,726 222,639 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,388,000 166,560 WAMU Asset-Backed Certificates FRB Ser. 07-HE2, Class 2A1, 0.366s, 2037 3,683,852 2,472,970 Wells Fargo Home Equity Trust FRB Ser. 07-1, Class A3, 0.576s, 2037 366,000 136,211 Total asset-backed securities (cost $109,949,329) 42 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (2.0%)* strike price amount Value Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 $81,441,400 $7,619,657 Option on an interest rate swap with Barclays Bank PLC for the right to pay a fixed rate of 3.74% versus the three month USD-LIBOR-BBA maturing November 10, 2020. Nov-10/3.74 81,441,400  Option on an interest rate swap with Barclays Bank PLC for the right to receive a fixed rate of 3.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. Mar-11/3.7375 32,698,500 2,707,109 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. Mar-11/3.665 32,698,500 2,512,226 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 112,855,500 3,596,705 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.04% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.04 112,855,500 1,277,524 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 112,855,500 1,068,742 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 3.11% versus the three month USD-LIBOR-BBA maturing February 9, 2021. Feb-11/3.11 112,855,500 4,097,783 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to receive a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 275,473,500 5,366,224 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the right to pay a fixed rate of 1.885% versus the three month USD-LIBOR-BBA maturing December 13, 2015. Dec-10/1.885 275,473,500 234,152 Total purchased options outstanding (cost $22,207,394) MUNICIPAL BONDS AND NOTES (0.4%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $803,934 IL State G.O. Bonds 4.421s, 1/1/15 410,000 428,204 4.071s, 1/1/14 1,220,000 1,259,418 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 702,668 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 814,335 TX State, Trans. Comm. Rev. Bonds (Build America Bonds), Ser. B, 5.178s, 4/1/30 1,060,000 1,095,031 Total municipal bonds and notes (cost $4,985,469) 43 SENIOR LOANS (0.1%)* c Principal amount Value Harrahs Operating Co., Inc. bank term loan FRN Ser. B2, 3.288s, 2015 $334,037 $294,786 Intelsat Corp. bank term loan FRN Ser. B2-A, 2.79s, 2014 106,679 103,784 Intelsat Corp. bank term loan FRN Ser. B2-B, 2.79s, 2014 106,646 103,751 Intelsat Corp. bank term loan FRN Ser. B2-C, 2.79s, 2014 106,646 103,751 National Bedding Co. bank term loan FRN 2.313s, 2011 183,750 176,974 Polypore, Inc. bank term loan FRN Ser. B, 2.26s, 2014 393,370 383,044 SunGard Data Systems, Inc. bank term loan FRN 2.006s, 2014 9,266 8,998 SunGard Data Systems, Inc. bank term loan FRN Ser. B, 4.034s, 2016 191,984 189,314 Total senior loans (cost $1,320,353) SHORT-TERM INVESTMENTS (43.5%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% e 380,897,461 $380,897,461 U.S. Treasury Bills for effective yields ranging from 0.23% to 0.40%, November 18, 2010 # ## $57,644,000 57,636,088 U.S. Treasury Bills for effective yields ranging from 0.23% to 0.29%, March 10, 2011 # ## 29,118,000 29,103,150 U.S. Treasury Bills for an effective yield of 0.20%, June 2, 2011 ## 36,768,000 36,709,355 U.S. Treasury Bills for effective yields ranging from 0.22% to 0.24%, July 28, 2011 # ## 48,231,000 48,139,265 U.S. Treasury Bills for effective yields ranging from 0.19% to 0.24%, August 25, 2011 ## 57,425,000 57,309,863 SSgA Prime Money Market Fund 0.14% i P 15,542,000 15,542,000 Total short-term investments (cost $625,368,101) TOTAL INVESTMENTS Total investments (cost $2,113,290,667) Key to holdings abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds FRN Floating Rate Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds IO Interest Only MTN Medium Term Notes MTNB Medium Term Notes Class B MTNE Medium Term Notes Class E PO Principal Only TBA To Be Announced Commitments Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from November 1, 2009 through October 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $1,438,766,380.  Non-income-producing security. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. 44 ## These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. Δ Forward commitments, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. i Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reportingperiod. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,240,768,829 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBAs. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. IFB are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The interest rates shown are the current interest rates at the close of the reporting period. FUTURES CONTRACTS OUTSTANDING at 10/31/10 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 20 yr (Long) 2,800 $366,625,000 Dec-10 $(6,009,453) U.S. Treasury Bond 30 yr (Long) 855 115,291,406 Dec-10 (6,615,883) U.S. Treasury Note 2 yr (Long) 17 3,739,734 Dec-10 14,905 U.S. Treasury Note 5 yr (Long) 274 33,312,406 Dec-10 427,229 U.S. Treasury Note 10 yr (Long) 1,391 175,657,219 Dec-10 (401,611) Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/10 (proceeds receivable $57,817,813) Principal Settlement Agency amount date Value FNMA, 4s, October 1, 2040 $56,000,000 10/13/10 $57,789,374 Total 45 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $121,227,292) Contract Expiration date/ amount strike price Value Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. $153,193,000 Aug-11/4.7 $369,195 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.70% versus the three month USD-LIBOR-BBA maturing August 8, 2021. 153,193,000 Aug-11/4.7 23,133,675 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 15,331,000 Aug-11/4.55 2,109,852 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.55% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 15,331,000 Aug-11/4.55 50,899 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 23,047,000 Aug-11/4.475 87,118 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.475% versus the three month USD-LIBOR-BBA maturing August 19, 2021. 23,047,000 Aug-11/4.475 3,024,227 Option on an interest rate swap with Bank of America, N.A. for the obligation to receive a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 72,092,340 Jan-12/4.72 493,833 Option on an interest rate swap with Bank of America, N.A. for the obligation to pay a fixed rate of 4.72% versus the three month USD-LIBOR-BBA maturing January 19, 2022. 72,092,340 Jan-12/4.72 9,984,068 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 4.7375% versus the three month USD-LIBOR-BBA maturing March 9, 2021. 32,698,500 Mar-11/4.7375 6,213 Option on an interest rate swap with Barclays Bank PLC for the obligation to pay a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,614,480 Feb-15/5.36 1,483,841 Option on an interest rate swap with Barclays Bank PLC for the obligation to receive a fixed rate of 5.36% versus the three month USD-LIBOR-BBA maturing February 13, 2025. 12,614,480 Feb-15/5.36 421,828 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 22,504,000 Jul-11/4.5475 59,861 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.5475% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 22,504,000 Jul-11/4.5475 3,144,259 46 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $121,227,292) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. $45,008,000 Jul-11/4.52 $125,572 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.52% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 45,008,000 Jul-11/4.52 6,184,549 Option on an interest rate swap with Citibank, N.A. for the obligation to pay a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 30,662,000 Aug-11/4.49 4,066,701 Option on an interest rate swap with Citibank, N.A. for the obligation to receive a fixed rate of 4.49% versus the three month USD-LIBOR-BBA maturing August 17, 2021. 30,662,000 Aug-11/4.49 111,610 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.665% versus the three month USD-LIBOR-BBA maturing March 8, 2021. 32,698,500 Mar-11/4.665 6,867 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.525 6,614,737 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.525% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.525 132,458 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.46 147,335 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing July 26, 2021. 47,992,000 Jul-11/4.46 6,353,181 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 71,988,000 Jul-11/4.745 146,136 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.745% versus the three month USD-LIBOR-BBA maturing July 27, 2021. 71,988,000 Jul-11/4.745 11,230,128 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 120,153,900 Jan-12/4.8 738,946 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.80% versus the three month USD-LIBOR-BBA maturing January 17, 2022. 120,153,900 Jan-12/4.8 17,421,114 47 WRITTEN OPTIONS OUTSTANDING at 10/31/10 (premiums received $121,227,292) cont. Contract Expiration date/ amount strike price Value Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. $17,335,500 May-12/5.51 $3,328,069 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.51% versus the three month USD-LIBOR-BBA maturing May 14, 2022. 17,335,500 May-12/5.51 86,678 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 32,662,920 Feb-15/5.27 963,344 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 5.27% versus the three month USD-LIBOR-BBA maturing February 12, 2025. 32,662,920 Feb-15/5.27 3,672,945 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 128,896,500 Sep-15/4.04 6,647,193 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.04% versus the three month USD-LIBOR-BBA maturing September 11, 2025. 128,896,500 Sep-15/4.04 9,975,300 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. 19,803,400 Jan-11/3.565 563,605 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 3.565% versus the three month USD-LIBOR-BBA maturing January 25, 2041. 19,803,400 Jan-11/3.565 1,043,837 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 31,254,600 Aug-15/4.375 3,695,544 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.375% versus the three month USD-LIBOR-BBA maturing August 10, 2045. 31,254,600 Aug-15/4.375 3,673,978 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to receive a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 31,254,600 Aug-15/4.46 3,470,823 Option on an interest rate swap with JPMorgan Chase Bank, N.A. for the obligation to pay a fixed rate of 4.46% versus the three month USD-LIBOR-BBA maturing August 7, 2045. 31,254,600 Aug-15/4.46 3,907,763 Total 48 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $56,687,900 $(74,387) 11/1/12 3 month USD- LIBOR-BBA 0.58% $15,180 296,609,800 (271,662) 7/23/20 3 month USD- LIBOR-BBA 2.96% 10,282,217 323,671,500 983,000 9/9/15 1.68% 3 month USD- LIBOR-BBA (4,320,990) Barclays Bank PLC 20,273,100 E  3/9/21 4.2375% 3 month USD- LIBOR-BBA (2,531,097) 18,154,900 (415,293) 9/21/20 3 month USD- LIBOR-BBA 3.95% 1,734,371 28,270,700 742,106 9/28/20 4.02% 3 month USD- LIBOR-BBA (2,761,530) 199,559,200 281,083 10/22/15 1.35% 3 month USD- LIBOR-BBA 896,248 58,270,000 649,333 10/28/30 3 month USD- LIBOR-BBA 3.38% (112,861) 63,182,500  8/9/15 3 month USD- LIBOR-BBA 1.77% 1,445,997 20,170,000  8/27/15 3 month USD- LIBOR-BBA 1.6275% 298,848 22,880,000  8/27/40 3.21625% 3 month USD- LIBOR-BBA 1,744,122 62,900,000  9/1/15 1.72% 3 month USD- LIBOR-BBA (1,193,441) 24,475,000  9/1/40 3 month USD- LIBOR-BBA 3.35% (1,252,623) 26,539,600  10/29/20 3 month USD- LIBOR-BBA 2.76% 171,427 12,021,400  9/7/15 3 month USD- LIBOR-BBA 1.6525% 182,261 Citibank, N.A. 2,279,200 (721) 6/28/19 3 month USD- LIBOR-BBA 3.04% 129,452 31,591,300  8/9/20 3 month USD- LIBOR-BBA 2.89875% 855,084 385,097,200  9/24/12 3 month USD- LIBOR-BBA 0.6175% 1,101,068 84,434,500  9/24/20 3 month USD- LIBOR-BBA 2.5875% (481,790) 209,983,300 30,621 10/14/14 1.05% 3 month USD- LIBOR-BBA (101,942) Credit Suisse International 113,842,400 (643,507) 2/22/40 4.58% 3 month USD- LIBOR-BBA (21,437,030) 45,000,000  8/4/20 2.92% 3 month USD- LIBOR-BBA (1,327,828) 49 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Credit Suisse International cont. $37,800,000 $ 8/16/20 2.732% 3 month USD- LIBOR-BBA $(424,755) 287,400,000  9/27/12 0.6125% 3 month USD- LIBOR-BBA (780,903) 135,800,000  9/27/20 2.53875% 3 month USD- LIBOR-BBA 1,425,035 39,959,200  10/5/20 3 month USD- LIBOR-BBA 2.61125% (187,092) Deutsche Bank AG 304,469,000 (443,648) 7/27/14 1.51% 3 month USD- LIBOR-BBA (7,748,686) 250,770,700 587,455 7/27/20 3 month USD- LIBOR-BBA 2.94% 8,942,283 226,000,000  3/30/21 3 month USD- LIBOR-BBA 3.125% 8,396,746 45,660,000  10/5/21 3 month USD- LIBOR-BBA 3.52057% 3,189,564 Goldman Sachs International 120,938,000  3/30/40 4.5375% 3 month USD- LIBOR-BBA (20,641,706) 90,739,700  7/20/40 3 month USD- LIBOR-BBA 3.7275% 2,305,819 21,086,900  7/23/40 3.7125% 3 month USD- LIBOR-BBA (469,820) 57,187,900  8/12/15 3 month USD- LIBOR-BBA 1.665% 1,006,431 17,091,300  8/12/40 3.68% 3 month USD- LIBOR-BBA (223,904) JPMorgan Chase Bank, N.A. 20,273,100 E  3/8/21 4.165% 3 month USD- LIBOR-BBA (2,401,754) 6,562,900 (153,572) 9/20/20 3 month USD- LIBOR-BBA 3.995% 650,711 4,375,200 (101,942) 9/20/20 3 month USD- LIBOR-BBA 3.965% 422,319 76,318,900 3,487,774 10/14/20 4.02% 3 month USD- LIBOR-BBA (5,831,817) 90,739,700  7/20/40 3 month USD- LIBOR-BBA 3.7225% 2,219,251 66,401,300  7/22/12 3 month USD- LIBOR-BBA 0.8075% 545,852 5,990,300  7/22/40 3.75% 3 month USD- LIBOR-BBA (176,788) 67,000,000  8/5/20 2.866% 3 month USD- LIBOR-BBA (1,641,767) 88,547,700  8/12/15 1.7325% 3 month USD- LIBOR-BBA (1,851,249) 50 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank, N.A. cont. $7,000,000 $ 8/16/20 2.732% 3 month USD- LIBOR-BBA $(78,658) 34,350,600  10/25/40 3 month USD- LIBOR-BBA 3.5275% (773,856) 39,700,000  10/28/20 3 month USD- LIBOR-BBA 2.72175% 117,304 74,445,300  10/5/12 0.62125% 3 month USD- LIBOR-BBA (187,250) 278,053,300 553,998 7/16/15 2.14% 3 month USD- LIBOR-BBA (11,666,237) 154,862,700 581,939 7/16/40 3.88% 3 month USD- LIBOR-BBA (7,923,779) 8,209,700 (290,623) 10/20/40 3 month USD- LIBOR-BBA 3.7575% (114,839) 514,638,700  7/20/12 3 month USD- LIBOR-BBA 0.84% 4,570,153 Total E See Note 1 to the financial statements regarding extended effective dates. TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC $45,460,765 1/12/38 (6.50%) 1 month Synthetic TRS $(574,093) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 29,640,866 1/12/38 (6.50%) 1 month Synthetic TRS (374,314) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 9,220,881 1/12/39 5.50% (1 month Synthetic TRS 127,464 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 4,437,440 1/12/38 (6.50%) 1 month Synthetic TRS (56,037) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 11,844,139 1/12/39 5.50% (1 month Synthetic TRS 163,727 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 12,114,462 1/12/38 (6.50%) 1 month Synthetic TRS (152,985) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 51 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $17,056,796 1/12/38 6.50% (1 month Synthetic TRS $215,398 USD-LIBOR) Index 6.50% 30 year Fannie Mae pools 14,743,759 1/12/39 5.50% (1 month Synthetic TRS 203,810 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 15,064,247 1/12/38 (6.50%) 1 month Synthetic TRS (190,236) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 19,144,186 1/12/39 5.50% (1 month Synthetic TRS 264,639 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 19,583,145 1/12/38 (6.50%) 1 month Synthetic TRS (247,302) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 21,015,619 1/12/38 (6.50%) 1 month Synthetic TRS (265,392) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 20,380,692 1/12/39 5.50% (1 month Synthetic TRS 281,732 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 20,380,692 1/12/39 5.50% (1 month Synthetic TRS 281,732 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 21,015,619 1/12/38 (6.50%) 1 month Synthetic TRS (265,392) USD-LIBOR Index 6.50% 30 year Fannie Mae pools Goldman Sachs International 24,233,875 1/12/39 5.50% (1 month Synthetic TRS 334,996 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 55,404,249 1/12/39 5.50% (1 month Synthetic TRS 765,878 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools 52 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/10 cont. Fixed payments Total return Unrealized Swap counterparty / Termination received (paid) by received by appreciation/ Notional amount date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $56,893,526 1/12/38 (6.50%) 1 month Synthetic TRS $(718,469) USD-LIBOR Index 6.50% 30 year Fannie Mae pools 28,933,695 1/12/39 5.50% (1 month Synthetic TRS 399,960 USD-LIBOR) Index 5.50% 30 year Fannie Mae pools Total CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/10 Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International General Electric Capital Corp., 5 5/8%, 9/15/17 Aa2 $ $3,610,000 12/20/13 530 bp $466,606 Deutsche Bank AG General Electric Capital Corp., 6%, 6/15/12 Aa2  3,150,000 9/20/13 109 bp (7,258) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moodys, Standard & Poors or Fitch ratings are believed to be the most recent ratings available at October 31, 2010. 53 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reportingperiod: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $ $94,882,122 $ Corporate bonds and notes  305,159,893  Mortgage-backed securities  592,739,191  Municipal bonds and notes  5,103,590  Purchased options outstanding  28,480,122  Senior loans  1,364,402  U.S. Government and agency mortgage obligations  530,077,446  U.S. Treasury obligations  8,224,198  Short-term investments 396,439,461 228,897,721  Totals by level $ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $(12,584,813) $ $ Written options  (138,677,282)  TBA sale commitments  (57,789,374)  Interest rate swap contracts  (51,500,203)  Total return swap contracts  195,116  Credit default contracts  459,348  Totals by level $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 54 Statement of assets and liabilities 10/31/10 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,732,393,206) $1,810,470,685 Affiliated issuers (identified cost $380,897,461) (Note 6) 380,897,461 Cash 2,307,909 Interest and other receivables 11,256,833 Receivable for shares of the fund sold 8,789,621 Receivable for investments sold 12,820,326 Receivable for sales of delayed delivery securities (Note 1) 58,052,167 Unrealized appreciation on swap contracts (Note 1) 56,153,685 Receivable for variation margin (Note 1) 1,671,712 Premium paid on swap contracts (Note 1) 2,395,355 Total assets LIABILITIES Payable for investments purchased 16,526,708 Payable for purchases of delayed delivery securities (Note 1) 520,597,403 Payable for shares of the fund repurchased 37,644,963 Payable for compensation of Manager (Note 2) 507,553 Payable for investor servicing fees (Note 2) 175,956 Payable for custodian fees (Note 2) 25,369 Payable for Trustee compensation and expenses (Note 2) 267,987 Payable for administrative services (Note 2) 6,158 Payable for distribution fees (Note 2) 458,955 Written options outstanding, at value (premiums received $121,227,292) (Notes 1 and 3) 138,677,282 Premium received on swap contracts (Note 1) 7,897,309 Unrealized depreciation on swap contracts (Note 1) 101,497,470 TBA sale commitments, at value (proceeds receivable $57,817,813) (Note 1) 57,789,374 Collateral on certain derivative contracts, at value (Note 1) 23,766,198 Other accrued expenses 210,689 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,608,768,880 Undistributed net investment income (Note 1) 12,941,430 Accumulated net realized loss on investments (Note 1) (185,671,260) Net unrealized appreciation of investments 2,727,330 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 55 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($855,658,896 divided by 124,782,162 shares) $6.86 Offering price per class A share (100/96.00 of $6.86)* $7.15 Net asset value and offering price per class B share ($43,205,386 divided by 6,350,567 shares)** $6.80 Net asset value and offering price per class C share ($167,236,862 divided by 24,527,482 shares)** $6.82 Net asset value and redemption price per class M share ($222,916,189 divided by 33,092,942 shares) $6.74 Offering price per class M share (100/96.75 of $6.74)*** $6.97 Net asset value, offering price and redemption price per class R share ($4,067,959 divided by 595,770 shares) $6.83 Net asset value, offering price and redemption price per class Y share ($145,681,088 divided by 21,032,072 shares) $6.93 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. *** On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 56 Statement of operations Year ended 10/31/10 INVESTMENT INCOME Interest (including interest income of $591,633 from investments in affiliated issuers) (Note 6) $91,149,703 Total investment income EXPENSES Compensation of Manager (Note 2) 5,558,769 Investor servicing fees (Note 2) 1,945,628 Custodian fees (Note 2) 55,380 Trustee compensation and expenses (Note 2) 90,121 Administrative services (Note 2) 59,115 Distribution fees  Class A (Note 2) 1,943,996 Distribution fees  Class B (Note 2) 424,288 Distribution fees  Class C (Note 2) 921,951 Distribution fees  Class M (Note 2) 1,015,901 Distribution fees  Class R (Note 2) 15,225 Other 694,029 Fees waived and reimbursed by Manager (Note 2) (342,302) Total expenses Expense reduction (Note 2) (6,123) Interest expense (Note 2) (2,327,838) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 46,577,278 Net realized loss on swap contracts (Note 1) (64,325,137) Net realized gain on futures contracts (Note 1) 78,914,885 Net realized gain on written options (Notes 1 and 3) 30,168,820 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, receivable purchase agreement and TBA sale commitments during the year (39,152,094) Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 57 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 10/31/10 Year ended 10/31/09 Operations: Net investment income $81,101,563 $51,679,467 Net realized gain (loss) on investments 91,335,846 (195,590,584) Net unrealized appreciation (depreciation) of investments (39,152,094) 341,106,027 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (55,288,486) (43,422,739) Class B (2,697,878) (3,562,131) Class C (5,961,106) (1,755,323) Class M (14,351,841) (14,019,078) Class R (212,836) (143,763) Class Y (12,027,573) (19,479,382) Increase in capital from settlement payments 41,451  Redemption fees (Note 1) 4,817 4,345 Increase (decrease) from capital share transactions (Note 4) 216,063,105 (505,166,663) Total increase (decrease) in net assets NET ASSETS Beginning of year 1,179,911,412 1,570,261,236 End of year (including undistributed net investment income and distributions in excess of net investment income of $12,941,430 and $1,423,952, respectively) The accompanying notes are an integral part of these financial statements. 58 This page left blank intentionally. 59 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of expenses to average Ratio Net asset Net realized Ratio netassets, of net investment value, and unrealized Total from From Non-recurring Total return Net assets, of expenses excluding income (loss) beginning Net investment gain (loss) investment net investment Total Redemption reimburse- Net asset value, at net asset end of period to average interest expense to average Portfolio Period ended of period income (loss) a on investments operations income distributions fees b ments end of period value (%) c (in thousands) netassets (%) d,e (%) d,e netassets (%) d turnover (%) f Class A October 31, 2010 .43 .31 (.49)   g .88 h .88 h 6.38 112.21 October 31, 2009 .29 1.44 (.47)   1.68 i .96 5.12 331.48 October 31, 2008 .38 (1.34) (.46)   .99 .99 5.91 200.36 October 31, 2007 .31 .04 (.32)   .98 .98 4.67 322.90 October 31, 2006 .27 j .03 (.29)   .95 j .95 j 4.07 j 238.67 Class B October 31, 2010 .39 .28 (.43)   g 1.63 h 1.63 h 5.82 112.21 October 31, 2009 .24 1.43 (.43)   2.43 i 1.71 4.31 331.48 October 31, 2008 .34 (1.33) (.41)   1.74 1.74 5.22 200.36 October 31, 2007 .26 .03 (.27)   1.73 1.73 3.96 322.90 October 31, 2006 .22 j .04 (.24)   1.70 j 1.70 j 3.37 j 238.67 Class C October 31, 2010 .35 .33 (.44)   g 1.63 h 1.63 h 5.08 112.21 October 31, 2009 .26 1.42 (.43)   2.43 i 1.71 4.45 331.48 October 31, 2008 .33 (1.33) (.41)   1.74 1.74 5.16 200.36 October 31, 2007 .26 .03 (.27)   1.73 1.73 3.93 322.90 October 31, 2006 .22 j .04 (.24)   1.70 j 1.70 j 3.33 j 238.67 Class M October 31, 2010 .42 .29 (.47)   g 1.13 h 1.13 h 6.23 112.21 October 31, 2009 .27 1.41 (.46)   1.93 i 1.21 4.83 331.48 October 31, 2008 .36 (1.31) (.45)   1.24 1.24 5.67 200.36 October 31, 2007 .30 .02 (.31)   1.23 1.23 4.45 322.90 October 31, 2006 .25 j .03 (.27)   1.20 j 1.20 j 3.85 j 238.67 Class R October 31, 2010 .40 .31 (.47)   g 1.13 h 1.13 h 5.91 112.21 October 31, 2009 .27 1.44 (.46)   1.93 i 1.21 4.85 331.48 October 31, 2008 .36 (1.33) (.45)   1.24 1.24 5.54 200.36 October 31, 2007 .30 .03 (.31)   1.23 1.23 4.38 322.90 October 31, 2006 .25 j .04 (.27)   1.20 j 1.20 j 3.70 j 238.67 Class Y October 31, 2010 .46 .30 (.50)   g .63 h .63 h 6.74 112.21 October 31, 2009 .32 1.43 (.48)   1.43 i .71 5.87 331.48 October 31, 2008 .40 (1.35) (.47)   .74 .74 6.14 200.36 October 31, 2007 .33 .04 (.34)   .73 .73 4.93 322.90 October 31, 2006 .29 j .03 (.30)   .70 j .70 j 4.30 j 238.67 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 60 61 Financial highlights (Continued) a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets October 31, 2010 0.03% October 31, 2009 0.19 October 31, 2008 0.09 October 31, 2007 0.08 October 31, 2006 0.05 e Includes amounts paid through expense offset arrangements (Note 2). f Portfolio turnover excludes dollar roll transactions. g Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc., which amounted to less than $0.01 per share outstanding as of March 30, 2010. h Excludes the impact of a current period revision to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.18% of average net assets as of October 31, 2010 (Note 2). i Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.72% of average net assets as of October 31, 2009. j Reflects a non-recurring reimbursement to the fund from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.03% of average net assets for the period ended October 31, 2006. The accompanying notes are an integral part of these financial statements. 62 Notes to financial statements 10/31/10 Note 1: Significant accounting policies Putnam Income Fund (the fund) is a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks high current income consistent with what Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes to be prudent risk. The fund invests in a portfolio of debt securities, both government and corporate obligations, and may invest in preferred stocks and common stocks. The fund may invest a significant portion of their assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the markets perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. ClassY shares are generally only available to corporate and institutional clients and clients in other approved programs. Prior to August 2, 2010, a 1.00% redemption fee applied to certain shares that were redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective August 2, 2010, this redemption fee no longer applies to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from November 1, 2009 through October 31, 2010. A) Security valuation Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 63 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significantinputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. D) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified costbasis. Interest income is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. E) Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. F) Futures contracts The fund uses futures contracts to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. 64 Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately 4,000 on futures contracts for the reporting period. G) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk and hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average contract amount of approximately $620,700,000 on purchased options contracts for the reporting period. See Note 3 for the volume of written options contracts activity for the reporting period. H) Total return swap contracts The fund enters into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure and to manage exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $165,300,000 on total return swap contracts for the reporting period. I) Interest rate swap contracts The fund enters into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the funds books. An upfront payment made by the fund is recorded as an asset on the funds books. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $7,070,000,000 on interest rate swap contracts for the reporting period. J) Credit default contracts The fund enters into credit default contracts to hedge credit risk and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other 65 equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the funds books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the funds books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The funds maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $20,200,000 on credit default swap contracts for the reporting period. K) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $178,863,869 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $172,550,284. L) TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the funds other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. 66 M) TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as cover for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under Security valuation above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA sale commitments outstanding at period end, if any, are listed after the funds portfolio. N) Dollar rolls To enhance returns, the fund may enter into dollar rolls (principally using TBAs) in which the fund sells securities for delivery in the current month and simultaneously contracts to purchase similar securities on a specified future date. During the period between the sale and subsequent purchase, the fund will not be entitled to receive income and principal payments on the securities sold. The fund will, however, retain the difference between the initial sales price and the forward price for the future purchase. The fund will also be able to earn interest on the cash proceeds that are received from the initial sale on settlement date. The fund may be exposed to market or credit risk if the price of the security changes unfavorably or the counterparty fails to perform under the terms of the agreement. O) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an inter-fund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. P) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Q) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2010, the fund had a capital loss carryover of $169,472,283 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $106,160,784 October 31, 2016 63,311,499 October 31, 2017 67 R) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of unrealized gains and losses on certain futures contracts, income on swap contracts and interest only securities. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $23,803,539 to increase undistributed net investment income and $41,452 to decrease paid-in-capital, with a increase to accumulated net realized losses of $23,762,087. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $89,807,543 Unrealized depreciation (40,513,854) Net unrealized appreciation 49,293,689 Undistributed ordinary income 13,871,590 Capital loss carryforward (169,472,283) Cost for federal income tax purposes $2,142,074,457 Note 2: Management fee, administrative services and other transactions Effective January 1, 2010, the fund pays Putnam Management a management fee (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.500% of the next $5 billion, 0.450% of the next $10 billion, 0.400% of the next $10 billion, 0.350% of the next $50 billion, 0.330% of the next $50 billion, 0.320% of the next $100 billion and 0.315% of any excess thereafter. Prior to January 1, 2010, the fund paid Putnam Management for management and investment advisory services quarterly based on the average net assets of the fund. Such fee was based on the following annual rates: 0.650% of the first $500 million of average net assets, 0.550% of the next $500 million, 0.500% of the next $500 million, 0.450% of the next $5 billion, 0.425% of the next $5 billion, 0.405% of the next $5 billion, 0.390% of the next $5billion, and 0.380% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Management had also contractually agreed, through July 31, 2010, to limit the management fee for the fund to an annual rate of 0.412% of the funds average net assets. During the reporting period, the funds expenses were reduced by $342,302 as a result of this limit. Effective February 28, 2010, Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Seller) managed by Putnam Management. Under the Agreements, the Sellers sold to the fund the right to receive, in the aggregate, $2,948,825 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable offset against the funds net payable to LBSF. The fund paid $916,583 (exclusive of the initial payment) to the Sellers in accordance with the terms of the Agreements and the fund paid $177,266,195, including interest, to LBSF in complete satisfaction of the funds obligations under the terminated contracts. 68 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. For the reporting period, the funds expenses were reduced by $6,123 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $1,069, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, classC, classM and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to class A, class B, class C, class M and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $451,489 and $167,203 from the sale of class A and class M shares, respectively, and received $28,870 and $26,584 in contingent deferred sales charges from redemptions of class B and class C shares,respectively. A deferred sales charge of up to 1.00% and 0.40% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $342 and no monies on class A and class M redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than U.S. government securities and short-term investments aggregated $1,163,204,961 and $1,060,915,368, respectively. Purchases and proceeds from sales of long-term U.S. government securities aggregated $3,983,750 and $3,981,250, respectively. 69 Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at the beginning of the reporting period $2,090,434,800 $113,219,637 Options opened 1,086,494,080 65,700,460 Options exercised (559,572,600) (26,056,256) Options expired (637,298,600) (28,912,687) Options closed (67,090,200) (2,723,862) Written options outstanding at the end of the reporting period $1,912,967,480 $121,227,292 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/10 Year ended 10/31/09 Class A Shares Amount Shares Amount Shares sold 52,072,574 $355,055,909 32,625,729 $187,096,754 Shares issued in connection with reinvestment of distributions 6,943,802 47,126,038 6,713,193 37,197,174 59,016,376 402,181,947 39,338,922 224,293,928 Shares repurchased (35,183,365) (240,031,282) (38,726,811) (207,445,695) Net increase Year ended 10/31/10 Year ended 10/31/09 Class B Shares Amount Shares Amount Shares sold 2,596,867 $17,589,257 1,427,892 $7,867,213 Shares issued in connection with reinvestment of distributions 347,433 2,336,846 586,261 3,175,208 2,944,300 19,926,103 2,014,153 11,042,421 Shares repurchased (3,570,653) (24,061,002) (5,787,688) (31,241,436) Net decrease Year ended 10/31/10 Year ended 10/31/09 Class C Shares Amount Shares Amount Shares sold 19,617,803 $133,332,927 4,531,494 $26,343,431 Shares issued in connection with reinvestment of distributions 558,516 3,783,588 228,108 1,283,414 20,176,319 137,116,515 4,759,602 27,626,845 Shares repurchased (2,234,359) (15,121,551) (1,252,746) (6,760,233) Net increase 70 Year ended 10/31/10 Year ended 10/31/09 Class M Shares Amount Shares Amount Shares sold 9,433,356 $63,396,961 2,227,301 $12,389,909 Shares issued in connection with reinvestment of distributions 121,762 812,575 101,022 554,587 9,555,118 64,209,536 2,328,323 12,944,496 Shares repurchased (6,321,085) (42,296,772) (4,240,822) (23,288,316) Net increase (decrease) Year ended 10/31/10 Year ended 10/31/09 Class R Shares Amount Shares Amount Shares sold 372,599 $2,533,362 151,380 $846,182 Shares issued in connection with reinvestment of distributions 27,304 184,731 24,279 134,827 399,903 2,718,093 175,659 981,009 Shares repurchased (161,434) (1,090,419) (89,506) (506,830) Net increase Year ended 10/31/10 Year ended 10/31/09 Class Y Shares Amount Shares Amount Shares sold 32,275,242 $222,582,968 24,922,212 $140,437,889 Shares issued in connection with reinvestment of distributions 1,214,368 8,308,414 3,525,189 19,057,975 33,489,610 230,891,382 28,447,401 159,495,864 Shares repurchased (46,513,935) (318,379,445) (36,806,873) (195,273,620) Redemption in kind   (103,929,215) (477,035,096) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $466,606 Payables $7,258 Investments, Receivables, Net assets  Payables, Net assets  Interest rate Unrealized appreciation/ Unrealized appreciation/ contracts (depreciation) 84,934,158* (depreciation) 259,021,218* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The funds portfolio. Only current days variation margin is reported within the Statement of assets and liabilities. 71 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $ $ $(708,879) $(708,879) Interest rate contracts 9,480,089 78,914,885 (63,616,258) $24,778,716 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $ $ $(710,173) $(710,173) Interest rate contracts (21,684,889) (15,462,636) (28,466,690) (65,614,215) Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $591,633 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $1,305,354,310 and $1,160,769,195, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 72 Federal tax information (Unaudited) For the tax year ended October 31, 2010, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $77,675,849 of distributions paid as qualifying to be taxed as interest-related dividends. The Form 1099 that will be mailed to you in January 2011 will show the tax status of all distributions paid to your account in calendar 2010. Shareholder meeting results (Unaudited) November 19, 2009 meeting At the meeting, each of the nominees for Trustee was elected, as follows: Votes for Votes withheld Ravi Akhoury 115,986,609 2,330,142 Jameson A. Baxter 116,034,561 2,282,190 Charles B. Curtis 116,008,737 2,308,014 Robert J. Darretta 116,010,718 2,306,033 Myra R. Drucker 116,052,202 2,264,549 John A. Hill 116,022,704 2,294,047 Paul L. Joskow 116,091,393 2,225,358 Elizabeth T. Kennan* 115,931,655 2,385,096 Kenneth R. Leibler 116,059,450 2,257,301 Robert E. Patterson 115,991,593 2,325,158 George Putnam, III 115,966,342 2,350,409 Robert L. Reynolds 116,083,267 2,233,484 W. Thomas Stephens 116,082,147 2,234,604 Richard B. Worley 116,061,669 2,255,082 * Dr. Kennan retired from the Board of Trustees of the Putnam funds effective June 30, 2010. A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 87,532,037 1,276,231 1,950,066 27,558,417 All tabulations are rounded to the nearest whole number. 73 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy assets. Trustee, and Co-Chair of the company focused on Finance Committee, of Mount Holyoke College. Former natural gas and crude Chair and current board member of Girls Incorporated of oil in the United States; Metro Denver. Member of the Finance Committee, The UniSource Energy Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment ASHTA Chemicals, Inc. Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a Edison International; Born 1940 private foundation dealing with national security issues. Southern California Trustee since 2001 Senior Advisor to the United Nations Foundation. Senior Edison Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. Myra R. Drucker Vice Chair of the Board of Trustees of Sarah Lawrence Grantham, Mayo, Born 1948 College, and a member of the Investment Committee of Van Otterloo & Co., Trustee since 2004 the Kresge Foundation, a charitable trust. Advisor to the LLC, an investment Employee Benefits Investment Committee of The Boeing management company Company. Retired in 2009 as Chair of the Board of Trustees of Commonfund, a not-for-profit firm that manages assets for educational endowments and foundations. Until July 2010, Advisor to RCM Capital Management and member of the Board of Interactive Data Corporation. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 74 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics and Management, and power services; Emeritus at the Massachusetts Institute of Technology Exelon Corporation, an (MIT). Prior to 2007, served as the Director of the Center energy company focused for Energy and Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanada Born 1942 Cascade, LLC, a paper, forest products, and timberland Corporation, an energy Trustee from 1997 to assets company, in December 2008. company focused on and since 2009 natural gas transmission and power services Richard B. Worley Managing Partner of Permit Capital LLC, an investment Neuberger Berman, Born 1945 management firm. Serves as a Trustee of the University of an investment Trustee since 2004 Pennsylvania Medical Center, the Robert Wood Johnson management firm Foundation, a philanthropic organization devoted to health-care issues, and the National Constitution Center. Also serves as a Director of the Colonial Williamsburg Foundation, a historical preservation organization, and as Chairman of the Philadelphia Orchestra Association. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 75 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 76 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Myra R. Drucker Mark C. Trenchard Putnam Investment Paul L. Joskow Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Francis J. McNamara, III Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited Richard B. Worley 5759 St Jamess Street James P. Pappas London, England SW1A 1LD Officers Vice President Robert L. Reynolds Marketing Services President Judith Cohen Putnam Retail Management Vice President, Clerk and One Post Office Square Jonathan S. Horwitz Assistant Treasurer Boston, MA 02109 Executive Vice President, Principal Executive Michael Higgins Custodian Officer, Treasurer and Vice President, Senior Associate State Street Bank Compliance Liaison Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Nancy E. Florek Legal Counsel Vice President and Vice President, Assistant Clerk, Ropes & Gray LLP Principal Financial Officer Assistant Treasurer and Proxy Manager Independent Registered Janet C. Smith Public Accounting Firm Vice President, Assistant Susan G. Malloy KPMG LLP Treasurer and Principal Vice President and Accounting Officer Assistant Treasurer Trustees John A. Hill, Chairman Beth S. Mazor Jameson A. Baxter, Vice President Vice Chairman Ravi Akhoury Robert R. Leveille Barbara M. Baumann Vice President and Charles B. Curtis Chief Compliance Officer Robert J. Darretta This report is for the information of shareholders of Putnam Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees October 31, 2010 $86,980 $ $5,800 $- October 31, 2009 $98,613 $ $5,800 $- For the fiscal years ended October 31, 2010 and October 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $ 5,800 and $ 5,800 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees October 31, 2010 $ - $ - $ - $ - October 31, 2009 $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Income Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: December 29, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 29, 2010
